         Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 1 of 41




         In the United States Court of Federal Claims
                                   No. 19-1421C
                                Filed: April 3, 2020
              Redacted Version Issued for Publication: April 26, 20201

    * * * * * * * * * * * * * * * * **
                                            *
    HARMONIA HOLDINGS GROUP,                *
    LLC,                                    *
                                            *
                  Protestor,                *
                                            *
    v.                                          Post-Award; Bid Protest; Small
                                            *
                                                Business Administration;
    UNITED STATES,                          *
                                                Exhaustion; Technical Evaluation;
                                            *
                                                Best Value Trade-Off.
                  Defendant,                *
    v.                                      *

    ALETHIX, LLC,                           *

                  Defendant-Intervenor.     *
                                            *
    * * * * * * * * * * * * * * * * **

     W. Brad English, Maynard Cooper & Gale, Huntsville, AL, for protestor. With him
was Emily J. Chancey and Michael W. Rich, Maynard Cooper & Gale, Huntsville, AL.

       Bryan M. Byrd, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With him was Zachary
J. Sullivan, Trial Attorney, Commercial Litigation Branch Patricia M. McCarthy,
Assistant Director, Commercial Litigation Branch, Robert E. Kirschman, Jr., Director,
Commercial Litigation Branch, and Joseph H. Hunt, Assistant Attorney General, Civil
Division. Of counsel was Wilmary Bernal and James Latoff, Attorney, United States
Department Commerce, and Karen L. Hunter, Attorney, Small Business Administration.

     Jonathan M. Baker, Crowell & Moring LLP, Washington, DC, for intervenor. With
him were Eric M. Ransom and Zachary H. Schroeder, Crowell & Moring LLP,
Washington, DC.




1This Opinion was issued under seal on April 3, 2020. The parties were asked to propose
redactions prior to public release of the Opinion. This Opinion is issued with some of the
redactions that the parties proposed in response to the court’s request. Words which are
redacted are reflected with the notation: “[redacted].”
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 2 of 41



                                       OPINION

HORN, J.

       Protestor, Harmonia Holdings Group, LLC (Harmonia), filed a post-award bid
protest in the United States Court of Federal Claims challenging the decision of the United
States Department of Commerce, Economics and Statistics Administration, United States
Census Bureau, Applications Development and Services Division (the Agency) to award
a task order to Alethix, LLC (Alethix), the intervenor.

                                   FINDINGS OF FACT

     On June 3, 2019, the Agency issued a Request for Quotations (RFQ) YA 1323-19-
KA-0001.2 By way of background, the RFQ indicated:

       The U. S. Census Bureau is the primary source of basic statistics about the
       population and economy of the Nation. These statistics assist the Congress,
       the executive branch of the Federal Government, state and local
       governments, the public, and the private sector in the development and
       evaluation of social and economic activities. The USCB’s [United States
       Census Bureau’s] major programs are the periodic censuses, Current
       Surveys, and a wide range of reimbursable work for other agencies.

       The RFQ explained that “[t]o fulfill the critical and continually expanding mission to
meet the data requirements of users and to reduce growth in operating costs, the USCB
has become increasingly reliant upon Information Technology (IT),” and the IT “resources
enable staff to develop, process, and maintain enormous collections of basic data about
the people and economy of the Nation. The importance of maintaining a state of the art
capability to accomplish the mission of the USCB is imperative.” The RFQ continued:
“The Applications Development and Services Division (ADSD) of the USCB has primary
responsibility for establishing and maintaining the USCB’s capability to conduct field
survey and data collection operations for multiple programs, including the decennial
census, economic surveys, American Community Survey (ACS), and current surveys
programs.” The RFQ noted “[a]s the USCB’s principle provider of system solutions for
automating mission-critical survey/data field data collection and related activities, the
ADSD [Applications Development and Services Division] is responsible for investment in
the portfolio of systems and applications that support survey and data collection
operations.”

      The RFQ stated that the Applications Development and Services Division
“specializes in the design, development, implementation, and support of data
warehousing systems used to gather and report on paradata and response data coming
from the data capture case management and cost systems,” and that “[t]he Unified

2 On June 12, 2019, the Agency subsequently issued Amendment #A001 to the RFQ.
The court refers to the language of the Amendment #A001 in describing the requirements
of the RFQ.

                                             2
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 3 of 41



Tracking System Development Branch (UTSDB) is responsible for the business analysis,
IT systems design, development, and support for the Enterprise Reporting System.” The
RFQ continued: “The Enterprise Reporting System serves as a data warehouse system
that provides a view of survey data over time, across surveys, and from different data
capture and cost sources at one time; all of the data is in one place to view, analyze, and
make more efficient and effective decisions.” Regarding the Enterprise Reporting System,
the RFQ explained:

       The Enterprise Reporting System has two major components: currents
       surveys and economic surveys. The Enterprise Reporting System for
       current surveys is the cost, progress, and quality data warehouse/reporting
       system for all surveys and their field data collection operations. The
       Enterprise Reporting System for economic surveys tracks the daily check-
       in data against progress goals and serves as the internet paradata
       repository.

       The RFQ explained

       [t]he purpose of this task order is to procure contractor services to provide
       SAS programming and database programming support for the Enterprise
       Reporting System project inside of ADSD. The Enterprise Reporting
       System supports Demographic and Economic surveys with cost, progress
       & quality reports as part of our broader mission to enable Adaptive Design
       and providing Business Intelligence Tools. This work will support services
       to aid in the design, build and maintenance of the Enterprise Reporting
       System. Contractor support services will include system development
       support, high-level and detailed system/application design support. System
       development support will include, but is not limited to, the following:
       authoring software to ingest data, aggregate data, generate reports, create
       emails and other activities on a daily basis.

       The RFQ made clear “[t]his is a notice that this order is a total set aside for women-
owned small businesses. Only quotes submitted by women-owned small businesses will
be accepted by the Government. Any quote that is submitted by a contractor that is not a
women-owned small business will not be considered for award.”3 The Formal Acquisition
Plan for Enterprise Reporting System Support Solicitation #YA1323-19-KD-0001
explained, by way of background:

       Enterprise Reporting System Support, Decennial Reporting System
       Support, and Decennial Census Data Lake (CDL) support is currently being

3 The award decision memo reflects that after market research, the Agency identified four
woman-owned small businesses the Agency believed were capable of performing the
task order: Protestor Harmonia, [redacted] and [redacted]. Subsequently, [redacted]
contacted the contract specialist that it was no “longer be eligible to participate in the
competition of this acquisition.” In addition, on June 6, 2019, intervenor Alethix express
interest in “participating in this procurement,” and the Agency sent the RFQ to Alethix.

                                             3
          Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 4 of 41



         provided by Accenture Federal Services under one task order - #YA1323-
         14-NC-0112. The original task order was set-aside for small businesses on
         the NIH CIO-SP3 Small Business Government-Wide Acquisition Contract
         (GWAC). Agilex Technologies was awarded the original task order. During
         contract performance, Agilex Technologies was acquired by Accenture
         Federal Services. The task order was officially novated through a formal
         modification on October 12, 2016. The current period of performance is due
         to expire September 30, 2019.

       In the RFQ, the Agency stated that it “intends to issue a Time and Materials task
order under the General Service Administration’s (GSA) IT Schedule 70 awarded to a
small business for a 12-month base period and six (6) additional twelve (12) month option
periods.” Regarding the period of performance, the RFQ indicated:

         The seven (7) year life cycle includes a one-year base period plus six (6)
         one-year option periods as follows:

         Base Period:               July 1, 2019 – June 30, 2020
         Option Period 1:           July 1, 2020 – June 30, 2021
         Option Period 2:           July 1, 2021 – June 30, 2022
         Option Period 3:           July 1, 2022 – June 30, 2023
         Option Period 4:           July 1, 2023 – June 30, 2024
         Option Period 5:           July 1, 2024 – June 30, 2025
         Option Period 6:           July 1, 2025 – June 30, 2026

The RFQ noted that, pursuant to FAR 52.217-8,4 the period of performance, could be
extended from July 1, 2026 to December 31, 2026.

         For the evaluation of the offerors’ proposals, the RFQ indicated that:

         The proposals will be evaluated against the Government’s following five (5)
         factors:

4   FAR 52.217-8, “Option To Extend Services,” states:

         The Government may require continued performance of any services within
         the limits and at the rates specified in the contract. These rates may be
         adjusted only as a result of revisions to prevailing labor rates provided by
         the Secretary of Labor. The option provision may be exercised more than
         once, but the total extension of performance hereunder shall not exceed 6
         months. The Contracting Officer may exercise the option by written notice
         to the Contractor within ___ [insert the period of time within which the
         Contracting Officer may exercise the option].

48 C.F.R § 52.217-8 (2019). The RFQ provided the contracting officer three days within
the contract end date to exercise the option.


                                              4
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 5 of 41



       Factor 1 – Technical
       Factor 2 – Key Personnel
       Factor 3 – Management
       Factor 4 – Similar Experience and Past Performance
       Factor 5 – Price

(emphasis in original). The RFQ explained that the “[f]actors one through four are referred
to as the Technical Factors. Factor five is a Price Factor that will be evaluated separately
and applied in the determination of best value. The rated technical evaluation criteria are
significantly more important than price.”

       Regarding the first factor, Technical, the RFQ indicated that an offeror’s technical
approach would be evaluated to determine the extent to which it meets the requirements
in performance work statement. Additionally, the RFQ stated “[t]he Government’s
evaluation of the Offeror’s technical approach will also include an assessment of the
Contractor’s capability and innovation of the approach, methods, and procedures for
completing the tasks,” and “[a]ll information will be evaluated to determine the degree it
demonstrates the likelihood that the Offeror will successfully complete the requirements.”
For the Key Personnel factor, the RFQ stated that: “Key Personnel will be evaluated on
the qualifications, experience, knowledge and adequacy of the proposed key personnel
deemed necessary to satisfy the solicitation's requirements. The Government will
evaluate the background, professional credentials, and relevant experience of key
personnel in performing the required tasks.” The RFQ also noted:

       The information presented in the Offeror’s proposal together with
       information from any other sources available to the Government will provide
       the primary input for evaluation of this factor. The Government’s evaluation
       of the Offeror’s proposal will consider the strengths, weaknesses and risks
       associated with each of the key personnel as well as the entire team of key
       personnel.

        For the Management factor, the offeror’s proposal was to be “evaluated to
determine the extent to which the Offeror has developed an effective and efficient
Contract Management Plan,” and to “successfully manage and fulfill the requirements of
the Performance Work Statement. The Government’s evaluation of Factor 3:
Management will consider the strengths, weaknesses and risks of the Offeror’s
management approach.” For the Similar Experience and Past Performance factor, the
RFQ provided that “[e]valuation of past performance will allow the Government to
determine whether the Offeror consistently delivered quality services in a timely manner.
Past performance will be evaluated for contracts performed by the Offeror during the last
three (3) years consistent with the size, scope and complexity of this solicitation.”

       For the Price factor, the RFQ noted, “[t]he price evaluation will be based on price
reasonableness, total evaluated price, and a comparison with independent government
cost estimate, if available,” and “[t]he price evaluation will include price completeness and
accuracy, price reasonableness, and total evaluated price.” In addition, “[r]easonableness


                                             5
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 6 of 41



determinations will be made by determining if competition exists, by comparing bid labor
rate price with established General Services Administration price schedules, and by
comparing total bid prices with the Independent Government Cost Estimate (IGCE).”

       The RFQ explained that award would be made after a best value determination,
noting that:

      The USCB’s evaluation will be based on best value principles. Accordingly,
      an award will be made to the responsible and technically acceptable Offeror
      whose proposal provides the greatest overall value to the Government,
      price and other factors considered. This best value determination will be
      accomplished by comparing the value of the differences in the technical
      factors for competing offers, based on their strengths, weaknesses, and
      risks, with differences in their price to the Government. In making this
      comparison, the Government is more concerned with obtaining superior
      technical and management capabilities than with making an award at the
      lowest overall cost to the Government. However, the Government will not
      make an award at a higher overall price to the Government to achieve
      slightly superior technical skills.

       Three offerors submitted timely proposals: protestor Harmonia, intervenor Alethix,
and [redacted]. On September 3, 2019, the Technical Evaluation Team issued the Final
Conesus Technical Report. The Final Conesus Technical Report explained

      [f]rom June 24, 2019 through July 1, 2019, the individual TET [Technical
      Evaluation Team] members reviewed the offerors’ proposals independently.
      An evaluation template was provided to the TET as a guideline and they
      were instructed to keep all notes. The individual TET members evaluated
      the written technical proposals in accordance with Section M – Evaluation
      Factors for Award of the solicitation. The TET members reviewed and
      documented their independent assessments of the vendors’ responses for
      each factor. Each TET member independently evaluated the strengths,
      weaknesses and risks of each of the offerors’ proposals.

      The TET then came together throughout the period of July 2, 2019 through
      July 9, 2019 for multiple consensus meetings. . . . The team recorded the
      group’s consensus findings for strengths, weaknesses and risks for the
      offerors’ proposals for each factor. The consensus findings documented in
      this report served as the input to the Trade-Offs/Best Value
      Recommendation conducted with the Price Evaluation Team.

The Final Conesus Technical Report continued: “After thoroughly reviewing the technical
proposals for each offeror and evaluating them against the criteria in Section M of the
solicitation, the TET reached a consensus on the technical ranking.” The Technical
Evaluation Team ranked the offerors in the following order:


                                           6
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 7 of 41




   1. Alethix
   2. Harmonia
   3. [redacted]
   For Factor 1, the Technical factor, Alethix’s technical proposal received 9 strengths, 1
weakness and 2 risks. For Factor 2, the Key Personnel factor, Alethix’s technical proposal
received 2 strengths, 0 weakness and 0 risks. For the Management factor, Factor 3,
Alethix’s technical proposal received 11 strengths, 0 weakness and 2 risks, and for the
Similar Experience and Past Performance factor, Factor 4, Alethix received 1 strength, 0
weakness and 0 risks. The Technical Evaluation Team’s narrative summary noted that
      The TET ranked Alethix #1 for their technical proposal. The Offeror provided
      a thorough technical proposal that demonstrated significant strengths
      presenting numerous benefits to the Government. Alethix’s technical
      proposal had no notable or significant weaknesses or risks. The offeror’s
      technical approach demonstrated Alethix’s capability to successfully
      perform the requirements as well as provide innovative approaches,
      methods, and procedures for completing the tasks. Alethix’s experience
      with the work and systems being used by Enterprise Reporting directly
      correlate to the work required in Section C and increase the likelihood of
      successfully meeting the requirements. In addition, Alethix proposed
      [redacted] and utilizing [redacted].

The narrative summary for Factor 1 stated “the offeror proposed utilizing cutting edge,
next generation technologies [redacted] which could improve quality, and increase
efficiencies/team performance.” The narrative summary also noted:
      The offeror proposes a strong subcontracting partnership [redacted]. This
      greatly minimizes the impact of transition and maintains knowledge of
      Enterprise Reporting System. Although risks/weaknesses were identified,
      there were no weaknesses or risks found for Factor 1 that influenced the
      evaluation team’s ranking which would create a work stoppage in the
      development or a mismanagement in Census operations.
   The Award Decision Memorandum summarized the Technical Evaluation Team’s
analysis of Alethix’s technical proposal:
      The TET ranked Alethix’s technical proposal the highest, #1. The Offeror
      provided a thorough technical proposal that demonstrated significant
      strengths presenting numerous benefits to the Government. Alethix’s
      technical proposal had no notable or significant weakness or risks. The
      offeror’s technical approach demonstrated Alethix’s capability to
      successfully perform the requirements as well as provide innovative
      approaches, methods, and procedures for completing the tasks. Alethix’s
      experience with the work and systems being used by Enterprise Reporting
      directly correlate to the work required in Section C and increase the


                                            7
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 8 of 41



      likelihood of successfully meeting the requirements. In addition, Alethix
      proposed [redacted].

       As noted above, the Technical Evaluation Team ranked Harmonia second, and
determined that for the Technical factor, Factor 1, Harmonia’s technical proposal received
9 strengths, 0 weakness and 2 risks, and for Factor 2, the Key Personnel factor,
Harmonia’s technical proposal received 1 strength, 0 weakness and 0 risks. For the
Management factor, Factor 3, Harmonia’s technical proposal received 4 strengths, 0
weakness and 2 risks, and for the Similar Experience and Past Performance factor,
Factor 4, Harmonia received 2 strength, 0 weakness and 0 risks.

       The Technical Evaluation Team’s narrative summary for Harmonia noted: “The
TET ranked Harmonia #2 for their technical proposal. The offeror had a strong technical
approach with a few innovative ideas utilizing new technologies and received outstanding
ratings for two of the past performances provided.” The narrative summary for Factor 1
stated:

      For Factor 1, the offeror proposed utilizing cutting edge, next generation
      technologies such as introducing a [redacted] into the ERS [Enterprise
      Reporting System] architecture and utilizing [redacted]. These technologies
      could improve system performance and create efficiencies while improving
      team performance. The offeror also proposed utilizing [redacted], which
      would give USCB greater visibility into the resource utilization of the entire
      team. The offeror proposed training the [redacted]. This would lead to
      standardized processes for gathering requirements and improving quality.
      Although weaknesses/risks were identified, they were considered easily
      mitigated and would not create a work stoppage in development or a
      mismanagement of Census Operations.

The Technical Evaluation Team identified nine strengthens for Factor 1 for Harmonia, as
follows:

      Strengths:

       1. Technical approach – RFP C.3.1/Proposal Page 2-1, Section 2.1.
       The offeror’s proposal demonstrates vast experience in implementing agile
       methodologies. This is significant because this would benefit the
       Government in improving development and project management
       processes.

      2. Technical approach – RFP C.3.6.2.7/Proposal Page 2-1, Section
      2.A3. The offeror’s proposal shows they are ISO 9001:2015 and CMMI
      Level 3 certified. This is significant because it would ensure quality output
      in all aspects of contract performance.




                                            8
 Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 9 of 41



3. Technical approach – RFP C.3.6.2.7/Proposal Page 2-1, Section
2.A4. The offeror proposes a Quality and Processes team to audit each
project quarterly to ensure compliance with the ISO and CMMI
requirements. This is significant because it would result in better quality
assurance for the government.

4. Technical approach – RFP C.3.1/Proposal Page 2-3, Section 2.1. The
offeror proposes implementation of [redacted], which introduces a cohesive
approach to managing both development and operations and maintenance
support activities across the team. This is significant because this would
provide a level of transparency and accountability that would allow the
Government to more effectively manage resources across the team. This
creates transparency in the development process, improving ADSD’s
[Applications Development and Services Division’s] relationship with
customers.

5. Technical approach – RFP C.3.1/Proposal Page 2-6, Section 2.2.1.
The offeror proposed the use of code templates. This is significant because
this would benefit the Government by creating more efficient development
and troubleshooting processes.

6. Technical approach – RFP C.3.1/Proposal Page 2-6, Section 2.2.1.
The offeror proposes cross-training of development staff. This is significant
because this would eliminate single points of failure/dependencies on
individuals and make the overall team (Government and Contractor) more
efficient in responding to inquiries and issues.

7. Technical approach – RFP C.3.1/Proposal Page 2-7, Section 2.2.1.
The offeror proposes the introduction of a [redacted] into the Enterprise
Reporting System architecture. This is significant because this would
introduce a new technology stack capable of handling large volumes of data
and introduce new capabilities such as:
    • Dealing with structured, semi-structured, and unstructured data
    • Performing advanced analytics
    • Data discovery
    • Integration of machine learning logic
    • Providing increased access for data users across the agency

8. Technical approach – RFP C.3.1/Proposal Page 2-8, Section 2.2.1.
The offeror proposes the introduction of [redacted]. This is significant
because this would create efficiencies in the development cycle that will
save time and, potentially, money allowing developers to be more efficient.

9. Technical approach – RFP C.3.2/Proposal Page 2-9, Section 2.2.2.
The offeror proposes training all business analysts in the [redacted]. This is


                                      9
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 10 of 41



       significant because this would create consistent requirements gathering,
       improving software quality.

(emphasis in original).

The Technical Evaluation Team indicated there were no weaknesses for Factor 1 for
Harmonia’s proposal, and with regards to the risks for Factor 1, the Technical Evaluation
Team stated:

       Risks:

    1. Technical approach – RFP C.3.1/Proposal Page 2-6, Section 2.2.1. The
       offeror proposes cross-training of development staff and peer testing of
       other developer’s code. Cross-training of staff or peer testing could cause
       delays in delivery of software. This is considered a low risk since ADSD
       [Applications Development and Services Division] monitors contractor
       performance and tasking to maintain cost controls.

    2. Technical approach – RFP C.3.1/Proposal Page 2-8, Section 2.2.1. The
       offeror proposes the introduction of [redacted]. However, as of now, it is
       unclear if [redacted] is compatible with existing USCB [United States
       Census Bureau] systems, it could create significant integration issues
       leading to an increase of costs, lost development time, and schedule delays.
       This is considered a moderate risk since this could introduce a level of
       complexity to our environment making issues harder to troubleshoot and
       software tools harder to integrate.

(emphasis in original).

       The Award Decision Memorandum summarized the Technical Evaluation Team’s
analysis of Harmonia’s technical proposal: “The offeror had a strong technical approach
with a few innovative ideas utilizing new technologies and received outstanding ratings
for two of the past performances provided.”5


5 The Award Decision Memorandum also summarized Technical Evaluation Team’s
analysis of [redacted] technical proposal, noting, “[t]he offeror presented a technical
approach which provides experience with [redacted] and received outstanding ratings for
two of the past performances provided.” As noted above, the Technical Evaluation Team
ranked [redacted] third, and determined that for the Technical factor, Factor 1, [redacted]
technical proposal received 5 strengths, 1 weakness and 2 risks, and for Factor 2, the
Key Personnel factor, [redacted] technical proposal received 1 strength, 0 weakness and
0 risks. For the Management factor, Factor 3, [redacted] technical proposal received 6
strengths, 0 weakness and 1 risk, and for the Similar Experience and Past Performance
factor, Factor 4, [redacted] received 2 strengths, 1 weakness, and 0 risks. The Technical
Evaluation Team’s narrative summary for [redacted] stated: “The TET ranked [redacted]
#3 for their technical proposal. The offeror presented a technical approach which provides

                                            10
        Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 11 of 41




       The Agency also conducted a Price Evaluation and the Price Evaluation Team
indicated:

       The price evaluation team concluded the following price ranking (1 being
       the lowest in price, 3 being the highest in price).

                     RANKING TOTAL PRICE FOR TASK ORDER

      Offeror Name              Ranking (Low to High)                Price
 [redacted]                              1                         $[redacted]
 Harmonia Holdings                       2                       $37,168,903.23
 Alethix                                 3                       $38,216,255.80

The Price Evaluation also provided:

       Price Completeness and Accuracy - All Offerors were determined to have
       submitted complete and accurate price proposals in accordance with
       Section L of the solicitation. A price proposal submitted in accordance with
       the instructions specified in Section L of the solicitation demonstrated that
       each Offeror understood the price proposal instructions and properly
       completed the rate schedules, or price proposal worksheets, as found in
       solicitation Attachment J.4 Price Proposal Worksheet. All proposals applied
       arithmetic formulas correctly and were appropriately formatted. All Offerors
       completed the Attached J.4 price proposal worksheet, used the
       governments estimated amount of hours for each contract role and mapped
       all contract role to the each Offerors GSA IT 70 Schedule labor categories.
       All proposals were found to be complete and accurate.

(emphasis in original). The Price Evaluation Team also conducted a price reasonableness
analysis, and stated that:

       Price Reasonableness - Reasonableness determinations were made by
       determining if competition exists, by comparing bid labor rate price with
       established General Services Administration price schedules, and by
       comparing total bid prices with the Independent Government Cost Estimate
       (IGCE). The Price team had the following findings regarding price
       reasonableness:

             • Per FAR Part 8.405-1(d)(3)(ii), for proposed orders exceeding
             the simplified acquisition threshold, the ordering activity
             contracting officer shall provide the solicitation to as many
             schedule contractors as practicable, consistent with market

experience with [redacted] and received outstanding ratings for two of the past
performances provided.”

                                             11
         Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 12 of 41



           research appropriate to the circumstances, to reasonably
           ensure that quotes will be received from at least three
           contractors that can fulfill the requirements. This task order
           solicitation was competed in accordance with the market
           research report findings amongst women-owned small
           businesses under GSA IT Schedule 70 contract holders. In
           accordance with FAR Part 8.405-1(d)(3)(ii), the solicitation was
           released to a total of five (5) vendors. In response to the
           solicitation a total of three (3) vendors provided proposals. As
           of the proposal submission due date, Alethix, [redacted], and
           Harmonia Holdings submitted proposals in response to
           YA1323-19-KD-0001. Therefore, it is concluded that
           reasonable competition in response to this solicitation exists.
           •
(emphasis in original).

      The Price Evaluation Team next examined the prices for price reasonableness.
The Price Evaluation Team stated: “In determination of price reasonableness, a
comparison was made between the IGCE and each of the Offeror’s proposed prices.”
The Price Evaluation Team concluded:

                                             Total Proposed Price
    Vendor            Total Proposed Price         Lower/Higher than        Amount Difference from IGCE
                                                   IGCE
    [redacted]         $[redacted]                             [redacted]   $[redacted]
    Harmonia           $ 37,168,903.23                         [redacted]   $[redacted]
    Alethix            $ 38,216,255.80                         [redacted]   $[redacted]
    IGCE               $ [redacted]

         The Price Evaluation Team determined that all three offeror’s price
         proposals were lower than the IGCE, and indicated:

         [redacted] proposed the lowest total estimated price which was [redacted]
         below the IGCE. Harmonia proposed the second lowest price which was
         [redacted] below the IGCE. Alethix proposed the highest price which was
         [redacted] below the IGCE. Even though the overall prices proposed by
         each offeror are below the IGCE, all vendors proposed the same level of
         effort per the instructions in the solicitation. The difference in price is the
         result of competition which drove vendors to provide significant discounts in
         rates and the difference in alignment of the GSA Schedule 70 LCATS[6] to
         the Government’s Task Order Labor Categories. The evaluation team found
         that the GSA IT Schedule 70 LCATS proposed appropriately mapped to the
         Government’s task order roles for each vendor. Based on the price team’s
         findings, the prices proposed by the Offeror’s are reasonable for the work
         to be performed.
6   “LCAT” appears to refer to labor categories.

                                                 12
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 13 of 41




In summary, the Price Evaluation Team reiterated that the price rankings were: 1)
[redacted], 2) Harmonia, and 3) Alethix, and noted that:

      The above analysis and findings support a determination that in the case of
      all of the Offerors. All of the proposals received in response to this
      solicitation were reasonable in price. Based on the individual analysis of the
      Offerors’ proposals, it was determined that the Offerors’ proposals included
      labor rates that were fair and reasonable. This determination is based on
      the fact that three (3) proposals were received in response to the solicitation
      therefore establishing competition, and the Offerors proposed fully
      burdened hourly rates that, for a majority of offerors, included discounts off
      posted GSA IT Schedule contract rates. Furthermore, the General Services
      Administration (GSA) concluded that posted contract rates were fair and
      reasonable upon Schedule 70 contract award.

      Subsequently, the lead from the Technical Evaluation Team and the lead from the
Price Evaluation Team conducted a Best Value Recommendation and Trade-Off
Analysis. After summarizing the technical evaluation and the price evaluation, the Best
Value Recommendation and Trade-Off Analysis determined:

      Alethix provided a thorough technical proposal that demonstrated
      significant strengths presenting numerous benefits to the Government.
      Alethix’s technical proposal had no notable or significant weaknesses or
      risks. Alethix’s technical approach demonstrated their capability to
      successfully perform the requirements and introduces innovative
      approaches, methods, and procedures that would benefit programs across
      the USCB [United States Census Bureau] for years to come.

       The Best Value Recommendation and Trade-Off Analysis noted that “[o]verall,
Alethix proposed utilizing cutting edge, next generation technologies, developing
[redacted] that could not only create efficiencies in our team performance, but improve
quality and reduce costs for operations across the enterprise.”

       The Best Value Recommendation and Trade-Off Analysis discussed the other two
offerors as well, in comparison to Alethix:

      [redacted] and Harmonia Holdings Group’s proposals presented a few
      notable strengths. [redacted] proposal included utilizing [redacted].
      Harmonia Holdings Group, LLC’s proposal included introducing a [redacted]
      into the ERS [Enterprise Reporting System] architecture and utilizing
      [redacted]. Harmonia’s significant strengths provides USCB with a new
      technology offering new capabilities, as well as development cycle
      efficiencies. Alethix presented significant strengths that go beyond the
      approaches and present greater benefits to the USCB than the technical
      strengths submitted by [redacted] and Harmonia Holdings Group,


                                            13
Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 14 of 41



[redacted]. Alethix offers knowledge of the current Enterprise Reporting
System, as well as numerous USCB programs. Experience with the current
Enterprise Reporting System is a significant asset to the successful
completion to the task order requirements. Additionally, Alethix proposed
the utilization of [redacted], which can provide efficiencies in new report
building, software system design, requirement analysis, code migration,
and failure identification. Furthermore, Alethix has the ability to significantly
reduce the transition-in period due to [redacted]. Overall, Alethix proposed
numerous innovations to improve efficiencies and successfully meet the
requirements. [redacted] and Harmonia Holdings Group are unable to
match these significant strengths and correlating benefits to the USCB.
Thus, Alethix’s proposal justifies the increased price of $[redacted] over
[redacted] proposal and the increased price of $1,047,352.57 over
Harmonia Holdings Group’s proposal.

The Best Value Recommendation and Trade-Off Analysis determined:

Alethix’s price proposal was the third lowest at $38,216,255.80. This
proposed price is [redacted] lower than the IGCE at $[redacted]. In
comparison to the IGCE, this provides the Government a cost savings of
$[redacted] over the life of the task order [sic] When considering the
comparative strengths and risks of Alethix’s proposal, as well as the
strengths, weaknesses and risks of Harmonia Holdings Group and
[redacted] offers the best value to the Government even though Alethix’s
overall price is $1,047,352.57 higher than Harmonia Holdings Group and
$[redacted] higher than [redacted]. Despite the total overall price in
comparison to other vendor’s proposal, Alethix’s proposed price is
$[redacted] less than the Government’s estimate. The Technical proposal
presented by Alethix warrants the higher overall task order price as outlined
above.

Finally, the Best Value Recommendation and Trade-Off Analysis concluded:

Alethix’s technical proposal, based on the narrative in the TET consensus
report, as well as Section 6 - Trade-Off Analysis and Section 7 - Best Value
Recommendation, was technically superior to the proposals submitted by
other Offerors and had the highest price of $38,216,255.80 for the base and
option periods. Comparing the relative strengths, weaknesses, and risks as
documented in the TET consensus report, Alethix’s proposal possessed the
highest quality strengths in the technical proposal, without any notable or
significant weaknesses and risks. In conclusion, Alethix’s proposal provides
the Best Value to the Government. With price and other factors considered,
it is the PET [Price Evaluation Team] and TET’s recommendation that
Alethix’s proposal is the best value for the Government in comparison to all
the other Offerors. Alethix is recommended for award at a total estimated
price of $38,216,255.80 for the base and option periods. Alethix proposed


                                       14
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 15 of 41



      a technically superior approach to meeting task order requirements that will
      provide innovation and price benefit to the Government.

       On September 5, 2019, the contracting officer issued an Award Decision
Memorandum.7 The twenty page Award Decision Memorandum recounted the purpose
of the RFQ, the background on the Agency, the market history, procurement history, the
type and length of the task order to be awarded, the evaluations, both technical and price
for all three offerors, and the best value trade off analysis. The Award Decision
Memorandum indicated:

      A draft Trade-Offs/Best Value Recommendation report was prepared on
      July 16, 2019 which included the technical and price trade-offs that should
      be considered in the best value decision. The TET and PET reconvened
      following legal review/input on August 14, 2019 through August 16, 2019.
      The TET and the PET took into consideration the information gathered and
      the consensus was that the best value to the Government would be
      achieved by awarding to Alethix, LLC at a total task order value of
      $38.216,255.80. In conjunction with his own independent judgemnet [sic],
      the Contracting Officer, Dijon Ferdinand, took into consideration the Best
      Value Recommendation presented by the TET and PET in his award
      determination outlined below.

      The Award Decision Memorandum, in the section titled: “Award Determination,”
concluded:

      Alethix’s technical proposal, based on the narrative in the TET consensus
      report, as well as Section 6 - Trade-Off Analysis , and Section 7 - Best Value
      Recommendation of the Best Value Recommendation document, was
      technically superior to the proposals submitted by other Offerors.
      Comparing the relative strengths, weaknesses, and risks as documented in
      the TET consensus report, Alethix’s proposal possessed the highest quality
      strengths in the technical proposal, without any notable or significant
      weaknesses and risks. In conclusion, Alethix’s proposal provides the Best
      Value to the Government. With price and other factors considered, it is the
      Contracting Officer’s determination, Dijon Ferdinand, [sic] that Alethix’s
      proposal is the best value for the Government in comparison to all the other
      Offerors. The Contracting Officer, Dijon Ferdinand, has determined award
      to Alethix, LLC at a total estimated price of $38,216,255.80 for the base and
      option periods is in the best interest to the Government. Alethix proposed a
      technically superior approach to meeting task order requirements that will
      provide innovation and price benefit to the Government.

      On September 5, 2019, the Agency informed Harmonia and [redacted] by email
they would not receive the award. Subsequently, on September 6, 2019, award was made
7 The Award Decision Memorandum was prepared by the contract specialist and
approved by the contracting officer.

                                           15
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 16 of 41



to Alethix. On September 10, 2019, the Agency provided a written explanation by email
for why Harmonia’s proposal was not selected. The explanation attached to the email
stated, in part, with language similar to the Technical Evaluation Team’s analysis :

       There were some weaknesses/risks identified in the proposal, however,
       those risks could potentially be mitigated in order to prevent any work
       stoppage in development or a mismanagement of Census Operations.
       Examples of those risks were as follows:

       Technical approach – RFP C.3.1/Proposal Page 2-6, Section 2.2.1.
       Harmonia Holding Group, LLC, proposes cross-training of development
       staff and peer testing of other developer’s code. Cross-training of staff or
       peer testing could cause delays in delivery of software. This is considered
       a low risk since ADSD monitors contractor performance and tasking to
       maintain cost controls.

       Technical approach – RFP C.3.1/Proposal Page 2-8, Section 2.2.1.
       Harmonia Holding Group, LLC, proposes the introduction of [redacted].
       However, as of now, it is unclear if [redacted] is compatible with existing
       USCB systems, it could create significant integration issues leading to an
       increase of costs, lost development time, and schedule delays. This is
       considered a moderate risk since this could introduce a level of complexity
       to our environment making issues harder to troubleshoot and software tools
       harder to integrate.

(emphasis in original).

        Thereafter, protestor filed its bid protest in this court. Protestor’s amended
complaint8 sets forth three counts, which relate to specific evaluations made by the
Agency which protestor argues were “arbitrary and irrational.” Count 1 focuses on the two
weaknesses identified by the September 10, 2019 Agency letter and asserts that “[t]he
Agency assigned Harmonia a risk for proposing that it would cross-train its staff and peer-
test other developers’ code,” and argues that “[c]ross-training gives Harmonia a nimble
staff and assures that work continues with fewer failure points in surge situations, turnover
situations, and during employee leave,” and “[f]ar from creating a risk of delay, this
practice saves development and patch cycles by catching bugs before release. Yet the
Agency claimed that cross-training presented a risk of delay.” Protestor also noted that
the Agency assigned Harmonia a risk for its inclusion of [redacted], and “[e]ven though
Harmonia tentatively proposed the use of an [redacted] was an optional aspect of that
proposal. It was arbitrary and capricious to assign a risk based on an optional proposal
element.” (emphasis in original). The protestor notes “the Agency also assigned


8 At the initial hearing, the court instructed protestor to file corrected version of the
complaint in compliance with the court’s Rules. Protestor subsequently filed a corrected
complaint. Subsequently, protestor filed an amended complaint. Unless otherwise
indicated, the court refers to protestor’s amended complaint in this Opinion.

                                             16
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 17 of 41



Harmonia’s proposal strengths in the very same factor for the use of cross-training and
[redacted],” and “[t]his inconsistency is the epitome of arbitrary and irrational evaluation.”

       In Count 2 of the amended complaint, protestor argues that “[t]he Agency’s failure
to recognize the ostensible subcontractor issue apparent on the face of Alethix’s proposal
and refer Alethix to the SBA [Small Business Administration] for a Status Determination
was irrational and contrary to regulation.” Protestor argued that Alethix’s subcontractor,
[redacted], “was other than small for purposes of this acquisition,” and “Alethix’s proposal
made it apparent on its face that [redacted] was only an ostensible subcontractor,
rendering it an affiliate of Alethix and Alethix other than small.”

       Count 3 of protestor’s amended complaint alleges that “[t]he Solicitation stated that
the Agency would not choose a higher-priced offeror’s proposal unless it presented
material technical advantages over other proposals. What it did was worse.” Protestor
claims that “[i]f Factor 1 was the determining factor, then Harmonia should have won
award, particularly as it proposed a lower price than Alethix. The Agency acted irrationally
when it made award to a lower-rated, more-expensive offeror contrary to the Solicitation’s
terms.” Protestor continues: “The source selection authority’s independent review should
have recognized the ostensible subcontractor issue in Alethix’s proposals, and required
the contracting officer to refer Alethix to the SBA. It was unreasonable for the source
selection authority not to do so,” and, moreover, “the source selection authority’s
independent review should have revealed the irrational risks assigned to Harmonia’s
proposal under Factor 1, which almost certainly would have tipped the award to
Harmonia.” Protestor contends, therefore, the award decision was irrational.

        After the filing of the amended complaint, the parties filed cross-motions for
judgment on the Administrative Record, and the defendant and intervenor filed motions
to dismiss protestor’s claim that the Agency was obligated to refer Alethix to the Small
Business Administration (SBA) for a Status Determination. Intervenor claims that “[t]his
court does not possess jurisdiction to make an initial size determination, which is exactly
what Harmonia requests,” and defendant argues that the court should “dismiss this size
protest filed by plaintiff, Harmonia Holdings Group, LLC (Harmonia), because Harmonia
challenges the size of the awardee and Harmonia did not exhaust its administrative
remedies.” Regarding Counts 1 and 3 of protestor’s amended complaint, defendant
argues “[t]he court should reject Harmonia’s challenge to the assignment of two risks to
its technical proposal,” and “Harmonia’s challenge to the best-value determination lacks
merit.” Similarly, intervenor argues “[t]he Agency reasonably evaluated Harmonia’s
proposal,” and that “[t]he Agency conducted a proper best-value determination.”

                                       DISCUSSION

       Before addressing Count 1 and Count 3 which the parties have filed cross-motions
for judgment on the Administrative Record, the court first turns to Count 2, and considers
defendant’s motion and intervenor’s motion to dismiss for failure to exhaust administrative
remedies. In protestor’s motion for judgment on the Administrative Record, protestor
argues that “Alethix’s proposal should have put the contracting officer on notice that

                                             17
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 18 of 41



[redacted] was an ostensible subcontractor, triggering his duty to refer the matter to the
Small Business Administration.” Defendant contends that Harmonia’s size protest “must
be dismissed because Harmonia failed to exhaust its administrative remedies.” Similarly,
intervenor argues that “Harmonia’s protest challenging the Agency’s failure to refer
Alethix to the SBA for a size determination should be dismissed,” because protestor did
not follow the administrative procedures for a size protest at the SBA.

        “The doctrine of exhaustion of administrative remedies is one among related
doctrines—including abstention, finality, and ripeness—that govern the timing of federal-
court decision making.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992), superseded by
statute as recognized in Woodford v. Ngo, 548 U.S. 81 (2006). The Supreme Court has
held “‘that no one is entitled to judicial relief for a supposed or threatened injury until the
prescribed administrative remedy has been exhausted.’” McKart v. United States, 395
U.S. 185, 194 (1969) (quoting Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-
51 (1938)); see also Woodford v. Ngo, 548 U.S. 81, 88 (2006); Sandvik Steel Co. v. United
States, 164 F.3d 596, 599 (Fed. Cir. 1998) (The general rule is that “no one is entitled to
judicial relief for a supposed or threatened injury until the prescribed administrative
remedy has been exhausted.”); Burlington N. R.R. Co. v. United States, 752 F.2d 627,
629 (Fed. Cir. 1985).

       “Exhaustion of administrative remedies serves two main purposes.” Woodford v.
Ngo, 548 U.S. at 89; see also In re DBC, 545 F.3d 1373, 1378 (Fed. Cir. 2008). As
described by the United States Supreme Court, the first, and primary, purpose is the
development of a proper factual background:

       A primary purpose is, of course, the avoidance of premature interruption of
       the administrative process. The agency, like a trial court, is created for the
       purpose of applying a statute in the first instance. Accordingly, it is normally
       desirable to let the agency develop the necessary factual background upon
       which decisions should be based. And since agency decisions are
       frequently of a discretionary nature or frequently require expertise, the
       agency should be given the first chance to exercise that discretion or to
       apply that expertise.

McKart v. United States, 395 U.S. at 193–94; see also Kappos v. Hyatt, 132 S. Ct. 1690,
1692 (2012) (noting that “‘the avoidance of premature interruption of the administrative
process’” is the “primary purpose” of the doctrine of administrative exhaustion). The
United States Supreme Court has described this purpose of the exhaustion doctrine
“recognizes the notion, grounded in deference to Congress’ delegation of authority to
coordinate branches of Government, that agencies, not the courts, ought to have primary
responsibility for the programs that Congress has charged them to administer.”
McCarthy v. Madigan, 503 U.S. at 145. Under this theory, “[t]he administrative agency is
created as a separate entity and invested with certain powers and duties. The courts
ordinarily should not interfere with an agency until it has completed its action, or else has
clearly exceeded its jurisdiction.” McKart v. United States, 395 U.S. at 194. “Exhaustion
gives an agency ‘an opportunity to correct its own mistakes with respect to the programs


                                              18
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 19 of 41



it administers before it is hauled into federal court,’ and it discourages ‘disregard of [the
agency's] procedures.’” Woodford v. Ngo, 548 U.S. at 89 (quoting McKart v. United
States, 395 U.S. at 195) (alteration in original); Palladian Partners, Inc. v. United States,
783 F.3d 1243, 1254 (Fed. Cir. 2015); In re DBC, 545 F.3d at 1378; see also Kentucky v.
United States, 62 Fed. Cl. 445, 453 (2004) (“‘When administrative remedies have not
been exhausted, “judicial review of administrative action is inappropriate,” since it is “a
general rule that courts should not topple over administrative decisions unless the
administrative body not only has erred but has erred against objection made at the time
appropriate under its practice.”’” (quoting Sandvik Steel Co. v. United States, 164 F.3d at
599 (quoting Sharp Corp. v. United States, 837 F.2d 1058, 1062 (Fed. Cir. 1988))), aff’d,
424 F.3d 1222 (Fed. Cir. 2005); see also McCarthy v. Madigan, 503 U.S. at 145
(“Correlatively, exhaustion principles apply with special force when ‘frequent and
deliberate flouting of administrative processes’ could weaken an agency's effectiveness
by encouraging disregard of its procedures.” (quoting McKart v. United States, 395 U.S.
at 195)).

       The second purpose for requiring exhaustion of administrative remedies is judicial
economy. “And of course it is generally more efficient for the administrative process to go
forward without interruption than it is to permit the parties to seek aid from the courts at
various intermediate stages.” McKart v. United States, 395 U.S. at 194; see also Palladian
Partners, Inc. v. United States, 783 F.3d at 1254-55. “Claims generally can be resolved
much more quickly and economically in proceedings before an agency than in litigation
in federal court. In some cases, claims are settled at the administrative level, and in
others, the proceedings before the agency convince the losing party not to pursue the
matter in federal court.” Woodford v. Ngo, 548 U.S. at 88; see also McCarthy v. Madigan,
503 U.S. at 145 (“When an agency has the opportunity to correct its own errors, a judicial
controversy may well be mooted, or at least piecemeal appeals may be avoided.”). “And
it can serve judicial efficiency by promoting development of an agency record that is
adequate for later court review and by giving an agency a full opportunity to correct errors
and thereby narrow or even eliminate disputes needing judicial resolution.” Itochu Bldg.
Products v. United States, 733 F.3d 1140, 1145 (Fed. Cir. 2013); Kentucky v. United
States, 62 Fed. Cl. at 459; Forest Products Nw., Inc. v. United States, 62 Fed. Cl. 109,
122 (2004), aff’d, 453 F.3d 1355 (Fed. Cir. 2006); see also Weinberger v. Salfi, 422 U.S.
749 (1975) (the doctrine of administrative exhaustion may allow an agency “to compile a
record which is adequate for judicial review”).

         “Proper exhaustion demands compliance with an agency's deadlines and other
critical procedural rules because no adjudicative system can function effectively without
imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo, 548
U.S. at 90-91; see also Arctic Slope Native Assoc., Ltd. v. Sebelius, 583 F.3d 785, 793
(Fed. Cir. 2009) (“Statutory time restrictions on the submission of administrative claims
are a part of the requirement that a party must satisfy to properly exhaust administrative
remedies.”), reh’g and reh’g en banc denied (Fed. Cir.), cert. denied, 131 S. Ct. 144
(2010); Kellogg Brown & Root Servs., Inc. v. United States, 115 Fed. Cl. 46, 51 (2014);
Paradigm Learning, Inc. v. United States, 93 Fed. Cl. 465, 473 (2010). “The fact that the
administrative remedy was provided by a regulation rather than by a statute does not


                                             19
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 20 of 41



make the exhaustion doctrine inapplicable or inappropriate.” Sandvik Steel Co. v. United
States, 164 F.3d at 600; see also Itochu Bldg. Products v. United States, 733 F.3d at
1145 n.1 (“Failure to exploit an available agency remedy, even if not specifically required,
can constitute a failure to exhaust in appropriate circumstances.” (citing Corus Staal BV
v. United States, 502 F.3d 1370, 1379 (Fed. Cir. 2007) (“The exhaustion requirement in
this context is therefore not simply a creature of court decision, as is sometimes the case,
but is a requirement explicitly imposed by the agency as a prerequisite to judicial
review.")).

         The facts of a particular case, however, can call for an exception to otherwise
requiring administrative exhaustion. See, e.g., McKart v. United States, 395 U.S. at 197
(“We cannot agree that application of the exhaustion doctrine would be proper in the
circumstances of the present case.”). “‘[A]dministrative remedies need not be pursued if
the litigant's interests in immediate judicial review outweigh the government's interests in
the efficiency or administrative autonomy that the exhaustion doctrine is designed to
further.’” McCarthy v. Madigan, 503 U.S. at 146 (quoting West v. Bergland, 611 F.2d 710,
715 (8th Cir.1979), cert. denied, 449 U.S. 821 (1980)); see also Shalala v. Illinois Council
on Long Term Care, Inc., 529 U.S. 1, 13, reh'g denied, 529 U.S. 1095 (2000) (“Doctrines
of ‘ripeness' and ‘exhaustion’ contain exceptions, however, which exceptions permit early
review when, for example, the legal question is ‘fit’ for resolution and delay means
hardship, or when exhaustion would prove ‘futile[.]’” (citing McCarthy v. Madigan, 503
U.S. at 147–48)) (other citations omitted). The Federal Circuit also has indicated that
“[t]he futility exception to the exhaustion requirement has been applied in situations in
which enforcing the exhaustion requirement would mean that parties would be required
to go through obviously useless motions in order to preserve their rights.” Corus Staal BV
v. United States, 502 F.3d 1370, 1379 (Fed. Cir. 2007) (internal quotations omitted). The
Federal Circuit has explained, however, that “[w]e apply the exception narrowly, however.
‘The mere fact that an adverse decision may have been likely does not excuse a party
from a statutory or regulatory requirement that it exhaust administrative remedies.’”
Palladian Partners, Inc. v. United States, 783 F.3d at 1256 n.3 (quoting Corus Staal BV
v. United States, 502 F.3d at 1379).

        The SBA has specific procedures regarding a concern’s self-certification as small
for a particular procurement. See generally 13 C.F.R. §§ 121.1001–121.1010. In order to
be considered a small business concern, an offeror must not exceed the size standard
for the North American Industry Classification System (NAICS) code specified in a
solicitation, which is to be designated by the contracting officer. 13 C.F.R. § 121.402(a)-
(b) (2019). A small business concern is required to self-certify that it under the size
standard specified in the solicitation.9
9  In order to be certified as a small business concern in the System for Award
Management database maintained by the federal government, a small business concern
is required to annually certify its size in connection with specific size. See 13 C.F.R.
§ 121.110 (2019). Notably, “[a] contracting officer may accept a concern's self-certification
as true for the particular procurement involved in the absence of a written protest by other
offerors or other credible information which causes the contracting officer or SBA to
question the size of the concern.” 13 C.F.R. § 121.405(b) (2019).

                                             20
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 21 of 41




       A size protest must be filed with the contracting officer for the solicitation, who is
required to forward the size protest to the SBA. See 13 C.F.R. § 121.1003 (2019); see
also 13 C.F.R. § 121.1005 (2019). In addition, the SBA’s regulations for a size protest
make plain,

       [a]ppeals from formal size determinations may be made to OHA. Unless an
       appeal is made to OHA, the size determination made by a SBA Government
       Contracting Area Office or Disaster Area Office is the final decision of the
       agency. The procedures for appealing a formal size determination to OHA
       are set forth in part 134 of this chapter [Chapter 1]. The OHA appeal is an
       administrative remedy that must be exhausted before judicial review of a
       formal size determination may be sought in a court.

13 C.F.R. § 121.1101 (2019).10 See also Taylor Consultants, Inc. v. United States, 90
Fed. Cl. 531, 547 (2009) (“Importantly, 13 C.F.R. § 121.1101 provides explicitly that this
administrative remedy ‘must be exhausted before judicial review of a formal size
determination may be sought in a court.’” (emphasis in original) (quoting 13 C.F.R.
§ 121.1101(a))); Int’l Mgmt. Servs., Inc. v. United States, 80 Fed. Cl. 1, 10 (2007) (“The
Area Office's formal size determination may be appealed to the OHA, but if no appeal is
taken, the Area Office's size determination is the final decision of the agency.” (internal
quotation marks and citations omitted)).

       In International Management Services, a decision that most closely addresses the
issue before this court, a Judge of the United States Court of Federal Claims further
explained the procedures for a size protest.

       Protests of a bidder’s status as a small business are governed by FAR
       subpart 19.3 and title 13, parts 121 and 134, of the Code of Federal
       Regulations. The size protest must be filed with the contracting officer, who
       then must forward the protest to the appropriate SBA Government
       Contracting Area Office (“Area Office”). 13 C.F.R. §§ 121.1003, .1006(a);
       FAR § 19.302(c)(1). The Area Office then has ten business days in which
       to make a formal size determination. 13 C.F.R. § 121.1009(a); FAR
       § 19.302(g)(1). Upon making its determination, the Area Office must notify
       the contracting officer, the protestor, and the protested offeror of its decision
       via certified mail with return receipt requested. 13 C.F.R. § 121.1009(f); FAR
       § 19.302(g)(1). The contracting officer can award the contract based on the
       formal size determination. 13 C.F.R. § 121.1009(g)(2); FAR § 19.302(g)(2).

       The Area Office’s formal size determination may be appealed to the OHA,
       13 C.F.R. §§ 121.1009(g)(3), .1101(a); FAR § 19.302(i), but if no appeal is
10 Somewhat relatedly, the United States Court of Appeals for the Federal Circuit has
concluded that an offeror’s “failure to participate in the pending OHA appeal was a failure
to exhaust its administrative remedies.” Palladian Partners, Inc. v. United States, 783 F.3d
at 1261.

                                              21
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 22 of 41



       taken, the Area Office’s size determination “is the final decision of the
       agency,” 13 C.F.R. § 121.1101(a); accord id. § 121.1009(g)(1). The
       appellant must serve a copy of the appeal petition on the contracting officer.
       Id. § 134.305(c)(2). If the contracting officer awards the contract prior to
       receiving notice of the appeal, “the contract shall be presumed valid.” FAR
       § 19.302(g)(2). The OHA's final decision on appeal is the “final decision of
       the SBA and becomes effective upon issuance.” 13 C.F.R. § 134.316(a)-
       (b). If the OHA dismisses the appeal, “the Area Office size determination
       remains in effect.” Id. § 134.316(b). The SBA is required to inform the
       contracting officer of the OHA's final decision. FAR § 19.302(i). If the
       contracting officer receives the OHA's final decision prior to awarding the
       contract, the decision will apply to the pending procurement. Id.; 13 C.F.R.
       § 121.1009(g)(3). However, if the contracting officer awards the contract
       prior to receiving the OHA's final decision, the final decision will apply only
       to future procurements. 13 C.F.R. § 121.1009(g)(3); FAR § 19.302(i).

Int’l Mgmt. Servs., Inc. v. United States, 80 Fed. Cl. at 9-10 (footnotes omitted).


        In International Management Services, Inc. v. United States, the Army awarded
the contract to the intervenor on September 21, 2007, and six days later, on September
27, 2007, the International Management protestor filed a size protest with the contracting
officer. See id. at 10. The International Management court indicated that “[t]he SBA
dismissed plaintiff's size protest on October 26, 2007, for lack of standing, and there is
no evidence that plaintiff appealed the SBA's dismissal to the OHA.” Id. (internal reference
omitted). The Judge concluded that:
       Congress has delegated to the SBA the authority to promulgate rules and
       regulations necessary to administer the Small Business Act, Pub. L. No.
       85–536, 72 Stat. 384 (1958) (codified as amended at 15 U.S.C. ch. 14A).
       15 U.S.C. § 634(b)(6). Included within this delegation is the authority to
       establish size standards for small businesses. Id. § 632. Pursuant to this
       authority, the SBA has promulgated 13 C.F.R. part 121, “Small Business
       Size Regulations,” which includes specific procedures that must be followed
       to protest SBA size determinations and details the consequences of not
       complying with those procedures. The court cannot, and will not, ignore
       these regulations. Here, the contracting officer was authorized to award a
       contract based on a formal size determination, and did so without any notice
       that an appeal was pending before the OHA. Consequently, there can be
       no postaward size determination of defendant-intervenor or Torres that
       would apply to this contract.
Int’l Mgmt. Servs., Inc. v. United States, 80 Fed. Cl. at 10-11.
       There is no evidence in the record before the court that Harmonia made a size
protest with the contracting officer, or any action was taken before the SBA. Harmonia
also does not allege that it made a size protest during the solicitation process.

                                             22
         Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 23 of 41



Furthermore, protestor agrees that a size determination is “solely within the purview of
the SBA.” Therefore, if Harmonia is making a size protest before this court in the first
instance, the size protest must fail.
         Harmonia argues that this protest “is not a size protest,” but instead argues “[w]hat
Harmonia asks the Court to determine is if the Agency’s failure to recognize the ostensible
subcontracting issue and refer Alethix to the SBA for a size determination was irrational.”
Protestor argues that the cover page of Alethix’s proposal stated that intervenor submitted
it “[i]n partnership with: [redacted],” and “[t]his should have been the Agency’s first clue
that it might have an ostensible subcontractor problem on its hands.” Protestor further
claims that “[e]xamination of Alethix’s proposal leaves no doubt that [redacted], not
Alethix, proposed to perform the Enterprise Reporting Effort,” and “[b]y ignoring the
substantial red flags in Alethix’s proposal, the Agency acted irrationally.”
        Despite protestor’s protestations to the contrary, claiming that “Harmonia does not
ask the Court to overturn an SBA size determination: It asks the Court to direct the Agency
to refer Alethix to SBA to make a size determination,” it is apparent that protestor seeks
to have a size determination at this late stage of the proceedings. As SBA regulations
specifically provide, a size protest must be filed with the contracting officer for the
solicitation, who is required to forward the size protest to the SBA. See 13 C.F.R.
§ 121.1003. Moreover, before a protest regarding size can be brought in court:
         Appeals from formal size determinations may be made to OHA. Unless an
         appeal is made to OHA, the size determination made by a SBA Government
         Contracting Area Office or Disaster Area Office is the final decision of the
         agency. The procedures for appealing a formal size determination to OHA
         are set forth in part 134 of this chapter. The OHA appeal is an administrative
         remedy that must be exhausted before judicial review of a formal size
         determination may be sought in a court.
13 C.F.R. § 121.1101; see also Taylor Consultants, Inc. v. United States, 90 Fed. Cl.at
547 (“Importantly, 13 C.F.R. § 121.1101 provides explicitly that this administrative remedy
‘must be exhausted before judicial review of a formal size determination may be sought
in a court.’” (emphasis in original) (quoting 13 C.F.R. § 121.1101(a))). As noted above, in
the current protest before the court, none of the those steps have taken place. The SBA
regulations generally provide that a protest is considered timely when filed with the
contracting officer by the close of the fifth business day after bid opening or the close of
the fifth business day after notice to offerors of the selection of the successful offeror. See
13 C.F.R. § 121.1004(a) (2019).11 Protestor seeks a work around the timing requirement



11   13 C.F.R. § 121.1004(a) provides:

         Protests by entities other than contracting officers or SBA-

         (1) Sealed bids or sales (including protests on partial set-asides and
         reserves of Multiple Award Contracts and set-asides of orders against
         Multiple Award Contracts). A protest must be received by the contracting

                                              23
Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 24 of 41




officer prior to the close of business on the 5th day, exclusive of Saturdays,
Sundays, and legal holidays, after bid opening for

       (i) The contract; or

       (ii) An order issued against a Multiple Award Contract if the
       contracting officer requested a new size certification in
       connection with that order.

(2) Negotiated procurement (including protests on partial set-asides and
reserves of Multiple Award Contracts and set-asides of orders against
Multiple Award Contracts). A protest must be received by the contracting
officer prior to the close of business on the 5th day, exclusive of Saturdays,
Sundays, and legal holidays, after the contracting officer has notified the
protestor of the identity of the prospective awardee for

       (i) The contract; or

       (ii) An order issued against a Multiple Award Contract if the
       contracting officer requested a new size certification in
       connection with that order.

(3) Long–Term Contracts. For contracts with durations greater than five
years (including options), including all existing long-term contracts, Multi-
agency contracts, Governmentwide Acquisition Contracts and Multiple
Award Contracts:

       (i) Protests regarding size certifications made for contracts
       must be received by the contracting officer prior to the close
       of business on the 5th day, exclusive of Saturdays, Sundays,
       and legal holidays, after receipt of notice (including notice
       received in writing, orally, or via electronic posting) of the
       identity of the prospective awardee or award.

       (ii) Protests regarding size certifications made for an option
       period must be received by the contracting officer prior to the
       close of business on the 5th day, exclusive of Saturdays,
       Sundays, and legal holidays, after receipt of notice (including
       notice received in writing, orally, or via electronic posting) of
       the size certification made by the protested concern.

              (A) A contracting officer is not required to
              terminate a contract where a concern is found to
              be other than small pursuant to a size protest
              concerning a size certification made for an
              option period.

                                      24
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 25 of 41



by having this court direct the SBA to conduct a size protest. In addition to being out of
time, the protestor, attempting to the court to compel a late size protest is in strict contrast
to the text of the SBA regulations which state that “[t]he OHA appeal is an administrative
remedy that must be exhausted before judicial review of a formal size determination may
be sought in a court.” 13 C.F.R. § 121.1101.
       Oddly, protestor cites to International Management Services, Inc., for support,
stating “[i]n the sole case Harmonia has found in which the Court of Federal Claims
addressed this type of protest, it assumed, without deciding, that it had jurisdiction before
finding the protestor did not have standing.” As quoted above, however, the Judge in
International Management determined:
       Congress has delegated to the SBA the authority to promulgate rules and
       regulations necessary to administer the Small Business Act, Pub. L. No.
       85–536, 72 Stat. 384 (1958) (codified as amended at 15 U.S.C. ch. 14A).
       15 U.S.C. § 634(b)(6). Included within this delegation is the authority to
       establish size standards for small businesses. Id. § 632. Pursuant to this
       authority, the SBA has promulgated 13 C.F.R. part 121, “Small Business
       Size Regulations,” which includes specific procedures that must be followed
       to protest SBA size determinations and details the consequences of not


                      (B) [Reserved]

              (iii) Protests relating to size certifications made in response to
              a contracting officer's request for size certifications in
              connection with an individual order must be received by the
              contracting officer prior to the close of business on the 5th
              day, exclusive of Saturdays, Sundays, and legal holidays,
              after receipt of notice (including notice received in writing,
              orally, or via electronic posting) of the identity of the
              prospective awardee or award.

       (4) Electronic notification of award. Where notification of award is made
       electronically, such as posting on the Internet under Simplified Acquisition
       Procedures, a protest must be received by the contracting officer before
       close of business on the fifth day, exclusive of Saturdays, Sundays, and
       legal holidays, after the electronic posting.

       (5) No notice of award. Where there is no requirement for written pre-award
       notice or notice of award, or where the contracting officer has failed to
       provide written notification of award, the 5–day protest period will
       commence upon oral notification by the contracting officer or authorized
       representative or another means (such as public announcements or other
       oral communications) of the identity of the apparent successful offeror.

13 C.F.R. § 121.1004(a).


                                              25
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 26 of 41



       complying with those procedures. The court cannot, and will not, ignore
       these regulations. Here, the contracting officer was authorized to award a
       contract based on a formal size determination, and did so without any notice
       that an appeal was pending before the OHA. Consequently, there can be
       no postaward size determination of defendant-intervenor or Torres that
       would apply to this contract.
Int’l Mgmt. Servs., Inc. v. United States, 80 Fed. Cl. at 10-11. The court sees no support
for protestor’s position regarding the International Management case.
       The court determines that despite the language used by Harmonia in its
submissions to this court, the effect of Count 2, “[t]he Agency’s failure to recognize the
ostensible subcontractor issue apparent on the face of Alethix’s proposal and refer Alethix
to the SBA for a Status Determination was irrational and contrary to regulation,” seeks to
compel this court to make a size determination by referring the matter to the SBA. As
protestor did not raise this issue with the Agency, nor did the SBA make a size
determination before or after award was made, the court declines to make a post-award
size determination, or refer to the issue to the SBA. The defendant’s and intervenor’s
motion to dismiss Count 2 is granted.
       The court next considers the parties’ cross-motions for judgment on the
Administrative Record for Count 1 and Count 3. Rule 52.1(c)(1) (2019) of the Rules of the
United States Court of Federal Claims (RCFC) governs motions for judgment on the
administrative record. The court’s inquiry is directed to “‘whether, given all the disputed
and undisputed facts, a party has met its burden of proof based on the evidence in the
record.’” Mgmt. & Training Corp. v. United States, 115 Fed. Cl. 26, 40 (2014) (quoting A
& D Fire Prot., Inc. v. United States, 72 Fed. Cl. 126, 131 (2006) (citing Bannum, Inc. v.
United States, 404 F.3d 1346, 1356-57 (Fed. Cir. 2005))); see also Centerra Grp., LLC v.
United States, 138 Fed. Cl. 407, 412 (2018) (citing Bannum, Inc. v. United States, 404
F.3d at 1356-57); Informatics Applications Grp., Inc. v. United States, 132 Fed. Cl. 519,
524 (2017) (citation omitted); Strategic Bus. Sols., Inc. v. United States, 129 Fed. Cl. 621,
627 (2016), aff’d, 711 F. App’x 651 (Fed. Cir. 2018); Rotech Healthcare Inc. v. United
States, 118 Fed. Cl. 408, 413 (2014); Eco Tour Adventures, Inc. v. United States, 114
Fed. Cl. 6, 21 (2013); DMS All-Star Joint Venture v. United States, 90 Fed. Cl. 653, 661
(2010). Pursuant to RCFC 52.1, in a bid protest, the court reviews the agency’s
procurement decision to determine whether it is supported by the administrative record.
See CW Gov’t Travel, Inc. v. United States, 110 Fed. Cl. 462, 481 (2013); see also
CR/ZWS LLC v. United States, 138 Fed. Cl. 212, 223 (2018) (citing Bannum, Inc. v.
United States, 404 F.3d at 1353-54).

       The Administrative Dispute Resolution Act of 1996 (ADRA), Pub. L. No. 104-320,
§§ 12(a), 12(b), 110 Stat. 3870, 3874 (1996) (codified at 28 U.S.C. § 1491(b)(1)–(4)),
amended the Tucker Act to establish a statutory basis for bid protests in the United States
Court of Federal Claims. See Impresa Construzioni Geom. Domenico Garufi v. United
States, 238 F.3d 1324, 1330-32 (Fed. Cir. 2001); see also Sys. Application & Techs., Inc.
v. United States, 691 F.3d 1374, 1380 (Fed. Cir. 2012) (explaining that the Tucker Act
expressly waives sovereign immunity for claims against the United States in bid protests).
The statute provides that protests of agency procurement decisions are to be reviewed

                                             26
         Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 27 of 41



under APA standards, making applicable the standards outlined in Scanwell Labs., Inc.
v. Shaffer, 424 F.2d 859 (D.C. Cir. 1970), and the line of cases following that decision.
See, e.g., Per Aarsleff A/S v. United States, 829 F.3d 1303, 1309 (Fed. Cir. 2016)
(“Protests of agency procurement decisions are reviewed under the standards set forth
in the Administrative Procedure Act (‘APA’), see 28 U.S.C. § 1491(b)(4) (citing 5 U.S.C.
§ 706), ‘by which an agency’s decision is to be set aside only if it is arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law[.]’” (quoting NVT Techs.,
Inc. v. United States, 370 F.3d 1153, 1159 (Fed. Cir. 2004)) (citing PAI Corp. v. United
States, 614 F.3d 1347, 1351 (Fed. Cir. 2010))); Impresa Construzioni Geom. Domenico
Garufi v. United States, 238 F.3d at 1332; Res. Conservation Grp., LLC v. United States,
597 F.3d 1238, 1242 (Fed. Cir. 2010) (“Following passage of the APA in 1946, the District
of Columbia Circuit in Scanwell Labs., Inc. v. Shaffer, 424 F.2d 859 (D.C. Cir. 1970), held
that challenges to awards of government contracts were reviewable in federal district
courts pursuant to the judicial review provisions of the APA.”); Galen Med. Assocs., Inc.
v. United States, 369 F.3d 1324, 1329 (Fed. Cir.) (citing Scanwell Labs., Inc. v. Shaffer,
424 F.2d at 864, 868, for its “reasoning that suits challenging the award process are in
the public interest and disappointed bidders are the parties with an incentive to enforce
the law”), reh’g denied (Fed. Cir. 2004); Banknote Corp. of Am., Inc. v. United States, 365
F.3d 1345, 1351 (Fed. Cir. 2004) (“Under the APA standard as applied in the Scanwell
line of cases, and now in ADRA cases, ‘a bid award may be set aside if either (1) the
procurement official’s decision lacked a rational basis; or (2) the procurement procedure
involved a violation of regulation or procedure.’” (quoting Impresa Construzioni Geom.
Domenico Garufi v. United States, 238 F.3d at 1332)); Info. Tech. & Applications Corp. v.
United States, 316 F.3d at 1319.

       When discussing the appropriate standard of review for bid protest cases, the
United States Court of Appeals for the Federal Circuit addressed subsections (2)(A) and
(2)(D) of 5 U.S.C. § 706, see Impresa Construzioni Geom. Domenico Garufi v. United
States, 238 F.3d at 1332 n.5, but focused its attention primarily on subsection (2)(A). See
Croman Corp. v. United States, 724 F.3d 1357, 1363 (Fed. Cir.) (“‘[T]he proper standard
to be applied [to the merits of] bid protest cases is provided by 5 U.S.C. § 706(2)(A)
[(2006)]: a reviewing court shall set aside the agency action if it is “arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance with law.”’” (alterations in original)
(quoting Banknote Corp. of Am. v. United States, 365 F.3d at 1350-51 (citing Advanced
Data Concepts, Inc. v. United States, 216 F.3d 1054, 1057-58 (Fed. Cir.), reh’g denied
(Fed. Cir. 2000)))), reh’g and reh’g en banc denied (Fed. Cir. 2013). The statute says that
agency procurement actions should be set aside when they are “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law,” or “without observance of
procedure required by law.” 5 U.S.C. § 706(2)(A), (D) (2018);12 see also Veterans


12 The   language of 5 U.S.C. § 706 provides in full:

         To the extent necessary to decision and when presented, the reviewing
         court shall decide all relevant questions of law, interpret constitutional and
         statutory provisions, and determine the meaning or applicability of the terms
         of an agency action. The reviewing court shall—

                                              27
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 28 of 41



Contracting Grp., Inc. v. United States, 920 F.3d 801, 806 (Fed. Cir. 2019) (“In a bid
protest, we follow Administrative Procedure Act § 706 and set aside agency action ‘if it is
arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.’”
(quoting Palladian Partners, Inc. v. United States, 783 F.3d 1243, 1252 (Fed. Cir. 2015));
Tinton Falls Lodging Realty, LLC v. United States, 800 F.3d 1353, 1358 (Fed. Cir. 2015);
Orion Tech., Inc. v. United States, 704 F.3d 1344, 1347 (Fed. Cir. 2013); COMINT Sys.
Corp. v. United States, 700 F.3d 1377, 1381 (Fed. Cir. 2012) (“We evaluate agency
actions according to the standards set forth in the Administrative Procedure Act; namely,
for whether they are ‘arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law.’” (quoting 5 U.S.C. § 706(2)(A); and Bannum, Inc. v. United States,
404 F.3d at 1351)); Savantage Fin. Servs. Inc., v. United States, 595 F.3d 1282, 1285-86
(Fed. Cir. 2010); Weeks Marine, Inc. v. United States, 575 F.3d 1352, 1358 (Fed. Cir.
2009); Axiom Res. Mgmt., Inc. v. United States, 564 F.3d at 1381 (noting arbitrary and
capricious standard set forth in 5 U.S.C. § 706(2)(A), and reaffirming the analysis of
Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d at 1332); Blue
& Gold Fleet, L.P. v. United States, 492 F.3d 1308, 1312 (Fed. Cir. 2007) (“‘[T]he inquiry
is whether the [government]’s procurement decision was “arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law.”’” (quoting Bannum, Inc. v. United
States, 404 F.3d at 1351 (quoting 5 U.S.C. § 706(2)(A) (2000)))); NVT Techs., Inc. v.
United States, 370 F.3d at 1159 (“Bid protest actions are subject to the standard of review
established under section 706 of title 5 of the Administrative Procedure Act (‘APA’), 28
U.S.C. § 1491(b)(4) (2000), by which an agency’s decision is to be set aside only if it is
‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,’ 5
U.S.C. § 706(2)(A) (2000).” (internal citations omitted)); Info. Tech. & Applications Corp.

          (1) compel agency action unlawfully withheld or unreasonably delayed;
              and

          (2) hold unlawful and set aside agency action, findings, and conclusions
              found to be—
              (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
                  accordance with law;
              (B) contrary to constitutional right, power, privilege, or immunity;
              (C) in excess of statutory jurisdiction, authority, or limitations, or short
                  of statutory right;
              (D) without observance of procedure required by law;
              (E) unsupported by substantial evidence in a case subject to sections
                  556 and 557 of this title or otherwise reviewed on the record of
                  an agency hearing provided by statute; or
              (F) unwarranted by the facts to the extent that the facts are subject
                  to trial de novo by the reviewing court.

      In making the foregoing determinations, the court shall review the whole
      record or those parts of it cited by a party, and due account shall be taken
      of the rule of prejudicial error.

5 U.S.C. § 706.

                                              28
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 29 of 41



v. United States, 316 F.3d at 1319 (“Consequently, our inquiry is whether the Air Force’s
procurement decision was ‘arbitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law.’ 5 U.S.C. § 706(2)(A) (2000).”); Synergy Sols., Inc. v. United
States, 133 Fed. Cl. 716, 734 (2017) (citing Banknote Corp. of Am. v. United States, 365
F.3d at 1350); Eco Tour Adventures, Inc. v. United States, 114 Fed. Cl. at 22; Contracting,
Consulting, Eng’g LLC v. United States, 104 Fed. Cl. 334, 340 (2012). “In a bid protest
case, the agency’s award must be upheld unless it is ‘arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.’” Turner Constr. Co. v. United States,
645 F.3d 1377, 1383 (Fed. Cir.) (quoting PAI Corp. v. United States, 614 F.3d at 1351),
reh’g en banc denied (Fed. Cir. 2011); see also Tinton Falls Lodging Realty, LLC v. United
States, 800 F.3d at 1358 (“In applying this [arbitrary and capricious] standard to bid
protests, our task is to determine whether the procurement official’s decision lacked a
rational basis or the procurement procedure involved a violation of a regulation or
procedure.” (citing Savantage Fin. Servs., Inc. v. United States, 595 F.3d at 1285-86));
Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720 F.3d 901, 907 (Fed. Cir.), reh’g
en banc denied (Fed. Cir. 2013); McVey Co., Inc. v. United States, 111 Fed. Cl. 387, 402
(2013) (“The first step is to demonstrate error, that is, to show that the agency acted in an
arbitrary and capricious manner, without a rational basis or contrary to law.”);
PlanetSpace, Inc. v. United States, 92 Fed. Cl. 520, 531-32 (“Stated another way, a
plaintiff must show that the agency’s decision either lacked a rational basis or was
contrary to law.” (citing Weeks Marine, Inc. v. United States, 575 F.3d at 1358)),
subsequent determination, 96 Fed. Cl. 119 (2010).

       The United States Supreme Court has identified sample grounds which can
constitute arbitrary or capricious agency action:

       [W]e will not vacate an agency’s decision unless it “has relied on factors
       which Congress has not intended it to consider, entirely failed to consider
       an important aspect of the problem, offered an explanation for its decision
       that runs counter to the evidence before the agency, or is so implausible
       that it could not be ascribed to a difference in view or the product of agency
       expertise.”
Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 658 (2007) (quoting
Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)); see
also F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 552 (2009); Tinton Falls
Lodging Realty, LLC v. United States, 800 F.3d at 1358; Ala. Aircraft Indus., Inc.-
Birmingham v. United States, 586 F.3d 1372, 1375 (Fed. Cir. 2009), reh’g and reh’g en
banc denied (Fed. Cir. 2010); In re Sang Su Lee, 277 F.3d 1338, 1342 (Fed. Cir. 2002)
(“[T]he agency tribunal must present a full and reasoned explanation of its decision. . . .
The reviewing court is thus enabled to perform meaningful review . . . .”); Textron, Inc. v.
United States, 74 Fed. Cl. 277, 285-86 (2006), appeal dismissed sub nom. Textron, Inc.
v. Ocean Technical Servs., Inc., 223 F. App’x 974 (Fed. Cir. 2007). The United States
Supreme Court also has cautioned, however, that “courts are not free to impose upon
agencies specific procedural requirements that have no basis in the APA.” Pension
Benefit Guar. Corp. v. LTV Corp., 496 U.S. 633, 654 (1990).



                                             29
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 30 of 41



        Under an arbitrary or capricious standard, the reviewing court should not substitute
its judgment for that of the agency, but should review the basis for the agency decision to
determine if it was legally permissible, reasonable, and supported by the facts. See Motor
Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. at 43 (“The scope of
review under the ‘arbitrary and capricious’ standard is narrow and a court is not to
substitute its judgment for that of the agency.”); see also Dell Fed. Sys., L.P. v. United
States, 906 F.3d 982, 990 (Fed. Cir. 2018); Turner Constr. Co., Inc. v. United States, 645
F.3d at 1383; R & W Flammann GmbH v. United States, 339 F.3d 1320, 1322 (Fed. Cir.
2003) (citing Ray v. Lehman, 55 F.3d 606, 608 (Fed. Cir.), cert. denied, 516 U.S. 916
(1995)); Synergy Sols., Inc. v. United States, 133 Fed. Cl. at 735 (citing Impresa
Construzioni Geom. Domenico Garufi v. United States, 238 F.3d at 1332-33). “‘“If the
court finds a reasonable basis for the agency’s action, the court should stay its hand even
though it might, as an original proposition, have reached a different conclusion as to the
proper administration and application of the procurement regulations.”’” Weeks Marine,
Inc. v. United States, 575 F.3d at 1371 (quoting Honeywell, Inc. v. United States, 870
F.2d 644, 648 (Fed. Cir. 1989) (quoting M. Steinthal & Co. v. Seamans, 455 F.2d 1289,
1301 (D.C. Cir. 1971))); Limco Airepair, Inc. v. United States, 130 Fed. Cl. 544, 550 (2017)
(citation omitted); Jordan Pond Co., LLC v. United States, 115 Fed. Cl. 623, 631 (2014);
Davis Boat Works, Inc. v. United States, 111 Fed. Cl. 342, 349 (2013); Norsat Int’l
[America], Inc. v. United States, 111 Fed. Cl. 483, 493 (2013); HP Enter. Servs., LLC v.
United States, 104 Fed. Cl. 230, 238 (2012); Vanguard Recovery Assistance v. United
States, 101 Fed. Cl. 765, 780 (2011).

       Stated otherwise by the United States Supreme Court:

       Section 706(2)(A) requires a finding that the actual choice made was not
       “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
       with law.” To make this finding the court must consider whether the decision
       was based on a consideration of the relevant factors and whether there has
       been a clear error of judgment. Although this inquiry into the facts is to be
       searching and careful, the ultimate standard of review is a narrow one. The
       court is not empowered to substitute its judgment for that of the agency.

Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971) (internal citations
omitted), abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977); see
also U.S. Postal Serv. v. Gregory, 534 U.S. 1, 6-7 (2001); Bowman Transp., Inc. v.
Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 285 (1974), reh’g denied, 420 U.S. 956
(1975); Co-Steel Raritan, Inc. v. Int’l Trade Comm’n, 357 F.3d 1294, 1309 (Fed. Cir. 2004)
(In discussing the “arbitrary, capricious, and abuse of discretion, or otherwise not in
accordance with the law” standard, the Federal Circuit stated: “the ultimate standard of
review is a narrow one. The court is not empowered to substitute its judgment for that of
the agency.”); In re Sang Su Lee, 277 F.3d at 1342; Advanced Data Concepts, Inc. v.
United States, 216 F.3d at 1058 (“The arbitrary and capricious standard applicable here
is highly deferential. This standard requires a reviewing court to sustain an agency action
evincing rational reasoning and consideration of relevant factors.” (citing Bowman
Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. at 285)); Lockheed Missiles &


                                            30
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 31 of 41



Space Co. v. Bentsen, 4 F.3d 955, 959 (Fed. Cir. 1993); ); Sys. Studies & Simulation, Inc.
v. United States, 146 Fed. Cl. 186, 199 (2019); By Light Prof’l IT Servs., Inc. v. United
States, 131 Fed. Cl. 358, 366 (2017); BCPeabody Constr. Servs., Inc. v. United States,
112 Fed. Cl. 502, 508 (2013) (“The court ‘is not empowered to substitute its judgment for
that of the agency,’ and it must uphold an agency’s decision against a challenge if the
‘contracting agency provided a coherent and reasonable explanation of its exercise of
discretion.’” (internal citations omitted) (quoting Keeton Corrs., Inc. v. United States, 59
Fed. Cl. 753, 755, recons. denied, 60 Fed. Cl. 251 (2004); and Axiom Res. Mgmt., Inc. v.
United States, 564 F.3d at 1381)), appeal dismissed, 559 F. App’x 1033 (Fed. Cir. 2014);
Supreme Foodservice GmbH v. United States, 109 Fed. Cl. at 382; Alamo Travel Grp.,
LP v. United States, 108 Fed. Cl. 224, 231 (2012); ManTech Telecomms. & Info. Sys.
Corp. v. United States, 49 Fed. Cl. 57, 63 (2001), aff’d, 30 F. App’x 995 (Fed. Cir. 2002).

       According to the United States Court of Appeals for the Federal Circuit:

       Effective contracting demands broad discretion. Burroughs Corp. v. United
       States, 223 Ct. Cl. 53, 617 F.2d 590, 598 (1980); Sperry Flight Sys. Div. v.
       United States, 548 F.2d 915, 921, 212 Ct. Cl. 329 (1977); see NKF Eng’g,
       Inc. v. United States, 805 F.2d 372, 377 (Fed. Cir. 1986); Tidewater
       Management Servs., Inc. v. United States, 573 F.2d 65, 73, 216 Ct. Cl. 69
       (1978); RADVA Corp. v. United States, 17 Cl. Ct. 812, 819 (1989), aff’d, 914
       F.2d 271 (Fed. Cir. 1990). Accordingly, agencies “are entrusted with a good
       deal of discretion in determining which bid is the most advantageous to the
       Government.” Tidewater Management Servs., 573 F.2d at 73, 216 Ct. Cl.
       69.

Lockheed Missiles & Space Co. v. Bentsen, 4 F.3d at 958-59; see also Res-Care, Inc. v.
United States, 735 F.3d 1384, 1390 (Fed. Cir.) (“DOL [Department of Labor], as a federal
procurement entity, has ‘broad discretion to determine what particular method of
procurement will be in the best interests of the United States in a particular situation.’”
(quoting Tyler Constr. Grp. v. United States, 570 F.3d 1329, 1334 (Fed. Cir. 2009))), reh’g
en banc denied (Fed. Cir. 2014); Grumman Data Sys. Corp. v. Dalton, 88 F.3d 990, 995
(Fed. Cir. 1996); Geo-Med, LLC v. United States, 126 Fed. Cl. 440, 449 (2016); Cybertech
Grp., Inc. v. United States, 48 Fed. Cl. 638, 646 (2001) (“The court recognizes that the
agency possesses wide discretion in the application of procurement regulations.”);
Furthermore, according to the United States Court of Appeals for the Federal Circuit:

       Contracting officers “are entitled to exercise discretion upon a broad range
       of issues confronting them in the procurement process.” Impresa
       Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324,
       1332 (Fed. Cir. 2001) (internal quotation marks omitted). Accordingly,
       procurement decisions are subject to a “highly deferential rational basis
       review.” CHE Consulting, Inc. v. United States, 552 F.3d 1351, 1354 (Fed.
       Cir. 2008) (internal quotation marks omitted).




                                            31
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 32 of 41



PAI Corp. v. United States, 614 F.3d at 1351; see also AgustaWestland N. Am., Inc. v.
United States, 880 F.3d at 1332 (“Where, as here, a bid protester challenges the
procurement official’s decision as lacking a rational basis, we must determine whether
‘the contracting agency provided a coherent and reasonable explanation of its exercise
of discretion,’ recognizing that ‘contracting officers are entitled to exercise discretion upon
a broad range of issues confronting them in the procurement process.’” (quoting Impresa
Construzioni Geom. Domenico Garufi v. United States, 238 F.3d at 1332-33 (internal
quotation marks and citation omitted))); Weeks Marine, Inc. v. United States, 575 F.3d at
1368-69 (“We have stated that procurement decisions ‘invoke [ ] “highly deferential”
rational basis review.’ Under that standard, we sustain an agency action ‘evincing rational
reasoning and consideration of relevant factors.’” (alteration in original) (quoting CHE
Consulting, Inc. v. United States, 552 F.3d at 1354 (quoting Advanced Data Concepts,
Inc. v. United States, 216 F.3d at 1058))).

        A disappointed bidder has the burden of demonstrating the arbitrary and capricious
nature of the agency decision by a preponderance of the evidence. See Tinton Fall
Lodging Realty, LLC v. United Sates, 800 F.3d at 1364; see also Grumman Data Sys.
Corp. v. Dalton, 88 F.3d at 995-96; Enhanced Veterans Sols., Inc. v. United States, 131
Fed. Cl. 565, 578 (2017); Davis Boat Works, Inc. v. United States, 111 Fed. Cl. at 349;
Contracting, Consulting, Eng’g LLC v. United States, 104 Fed. Cl. at 340. The Federal
Circuit has indicated that “[t]his court will not overturn a contracting officer’s determination
unless it is arbitrary, capricious, or otherwise contrary to law. To demonstrate that such a
determination is arbitrary or capricious, a protester must identify ‘hard facts’; a mere
inference or suspicion . . . is not enough.” PAI Corp. v. United States, 614 F.3d at 1352
(citing John C. Grimberg Co. v. United States, 185 F.3d 1297, 1300 (Fed. Cir. 1999)); see
also Turner Constr. Co., Inc. v. United States, 645 F.3d at 1387; Sierra Nevada Corp. v.
United States, 107 Fed. Cl. 735, 759 (2012); Filtration Dev. Co., LLC v. United States, 60
Fed. Cl. 371, 380 (2004).

       A bid protest proceeds in two steps. First . . . the trial court determines
       whether the government acted without rational basis or contrary to law when
       evaluating the bids and awarding the contract. Second . . . if the trial court
       finds that the government’s conduct fails the APA review under 5 U.S.C.
       § 706(2)(A), then it proceeds to determine, as a factual matter, if the bid
       protester was prejudiced by that conduct.

Bannum, Inc. v. United States, 404 F.3d at 1351; T Square Logistics Servs. Corp. v.
United States, 134 Fed. Cl. 550, 555 (2017); FirstLine Transp. Sec., Inc. v. United States,
119 Fed. Cl. 116, 126 (2014), appeal dismissed (Fed. Cir. 2015); Eco Tour Adventures,
Inc. v. United States, 114 Fed. Cl. at 22; Archura LLC v. United States, 112 Fed. Cl. at
496. To prevail in a bid protest case, the protestor not only must show that the
government’s actions were arbitrary, capricious, or otherwise not in accordance with the
law, but the protestor also must show that it was prejudiced by the government’s actions.
See 5 U.S.C. § 706 (“[D]ue account shall be taken of the rule of prejudicial error.”); see
also Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720 F.3d at 907 (“In a bid
protest case, the inquiry is whether the agency’s action was arbitrary, capricious, an


                                              32
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 33 of 41



abuse of discretion, or otherwise not in accordance with law and, if so, whether the error
is prejudicial.”); IT Enter. Sols. JV, LLC v. United States, 132 Fed. Cl. 158, 173 (2017)
(citing Bannum v. United States, 404 F.3d at 1357-58); Linc Gov’t Servs., LLC v. United
States, 96 Fed. Cl. 672, 694-96 (2010). In describing the prejudice requirement, the
Federal Circuit also has held that:

       To prevail in a bid protest, a protester must show a significant, prejudicial
       error in the procurement process. See Statistica, Inc. v. Christopher, 102
       F.3d 1577, 1581 (Fed. Cir. 1996); Data Gen. Corp. v. Johnson, 78 F.3d
       1556, 1562 (Fed. Cir. 1996). “To establish prejudice, a protester is not
       required to show that but for the alleged error, the protester would have
       been awarded the contract.” Data General, 78 F.3d at 1562 (citation
       omitted). Rather, the protester must show “that there was a substantial
       chance it would have received the contract award but for that error.”
       Statistica, 102 F.3d at 1582; see CACI, Inc.-Fed. v. United States, 719 F.2d
       1567, 1574-75 (Fed. Cir. 1983) (to establish competitive prejudice, protester
       must demonstrate that but for the alleged error, “‘there was a substantial
       chance that [it] would receive an award--that it was within the zone of active
       consideration.’” (citation omitted)).

Alfa Laval Separation, Inc. v. United States, 175 F.3d 1365, 1367 (Fed. Cir.), reh’g denied
(Fed. Cir. 1999); see also Glenn Def. Marine (ASIA), PTE Ltd. v. United States, 720 F.3d
at 912; Allied Tech. Grp., Inc. v. United States, 649 F.3d 1320, 1326 (Fed. Cir.), reh’g en
banc denied (Fed. Cir. 2011); Info. Tech. & Applications Corp. v. United States, 316 F.3d
at 1319; Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d at
1332-33; OMV Med., Inc. v. United States, 219 F.3d 1337, 1342 (Fed. Cir. 2000);
Advanced Data Concepts, Inc. v. United States, 216 F.3d at 1057; Stratos Mobile
Networks USA, LLC v. United States, 213 F.3d 1375, 1380 (Fed. Cir. 2000).

        With regard to Count 1, in addition to the above cited deference owed to the
Agency in a bid protest, “[t]he court gives great deference to an agency’s technical
evaluation of an offeror's proposal.” North South Consulting Grp. v. United States, 141
Fed. Cl. 549, 554 (2019) (quoting Textron, Inc. v. United States, 74 Fed. Cl. 277, 297
(2006); see also L-3 Commc'ns. EOTech, Inc. v. United States, 87 Fed. Cl. 656, 664
(2009). “[T]echnical ratings and the timing of various steps in the procurement involve
discretionary determinations of procurement officials that a court will not second guess.”
E.W. Bliss Co. v. United States, 77 F.3d at 449 (citing Lockheed Missiles & Space Co. v.
Bentsen, 4 F.3d at 958); see also Omega World Travel, Inc. v. United States, 54 Fed. Cl.
570, 578 (2002) (“It is well settled that contracting officers are given broad discretion with
respect to evaluation of technical proposals.”). “This deference is heightened for cases
involving highly technical subject matter.” Red Cedar Harmonia, LLC v. United States,144
Fed. Cl. 11, 22 (2019).

         Protestor argues “[t]he Agency’s assignment of two risks to Harmonia for proposal
strengths was irrational.” First, protestor claims “[t]he Agency’s assignment of a risk for
cross-training its development staff and peer-testing other developer’s code was
irrational,” because “[n]either practice as Harmonia proposed them leads to any risk of

                                             33
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 34 of 41



non-performance, and both enhance the chance of successful performance.” (emphasis
in original). Second, protestor argues that “[i]t was irrational to assign Harmonia a risk for
proposing the use of [redacted].” Defendant responds that “Harmonia’s challenge to the
assignment of two risks to its technical proposal” should be rejected because “it amounts
to mere disagreement with the technical evaluation.” Intervenor, similarly, argues that
“[t]he Agency’s assignment of risk for Harmonia’s proposed cross-training and peer
testing was reasonable.”

       As noted above, the Technical Evaluation Team stated, in part, with regard to
protestor’s risks for Factor 1 - Technical:

       Risks:

   3. Technical approach – RFP C.3.1/Proposal Page 2-6, Section 2.2.1. The
      offeror proposes cross-training of development staff and peer testing of
      other developer’s code. Cross-training of staff or peer testing could cause
      delays in delivery of software. This is considered a low risk since ADSD
      [Applications Development and Services Division] monitors contractor
      performance and tasking to maintain cost controls.

   4. Technical approach – RFP C.3.1/Proposal Page 2-8, Section 2.2.1. The
      offeror proposes the introduction of [redacted]. However, as of now, it is
      unclear if [redacted] is compatible with existing USCB [United States
      Census Bureau] systems, it could create significant integration issues
      leading to an increase of costs, lost development time, and schedule delays.
      This is considered a moderate risk since this could introduce a level of
      complexity to our environment making issues harder to troubleshoot and
      software tools harder to integrate.

(emphasis in original).

        For the cross-training and peer testing risk, protestor notes that in addition to the
finding a risk, in its technical evaluation, the Technical Evaluation Team also found a
strength, which stated: “The offeror proposes cross-training of development staff. This is
significant because this would eliminate single points of failure/dependencies on
individuals and make the overall team (Government and Contractor) more efficient in
responding to inquiries and issues.” Protestor argues that “[a]ssigning this aspect of
Harmonia’s proposal a risk, while simultaneously finding it to be a strength in the same
evaluation factor defies logic, and is the epitome of arbitrary, capricious, and irrational
behavior.” Protestor also claims that “it appears that the Agency misread or
misunderstood Harmonia’s proposal. Harmonia did not propose that it would peer test
anyone else’s code. What Harmonia proposed was that it would develop its own code,
then peer test it.” (emphasis in original). Protestor, however, overlooks that the evaluation
risk noted by the Agency was “[c]ross-training of staff or peer testing could cause delays
in delivery of software.” The Agency did not indicate that peer testing another’s code
would cause delays, but that any peer testing might cause delay. In addition, it appears

                                             34
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 35 of 41



reasonable to the court that the same proposal could have benefits, but also pose some
risk, as the Agency appeared to see the benefit if cross training “would eliminate single
points of failure/dependencies on individuals and make the overall team (Government
and Contractor) more efficient in responding to inquiries and issues,” but also the risk if it
“could cause delays in delivery of software.” Moreover, the Agency only considered the
risk of cross training “a low risk” because, as the Technical Evaluation Team explained,
the Applications Development and Services Division “monitors contractor performance
and tasking to maintain cost controls.” Furthermore, the Agency’s approach to cross-
training was consistent among the proposals, as the awardee was awarded a strength,
and a weakness for proposing cross-training. For Alethix’s proposal the Technical
Evaluation Team indicated as a strength for Factor 1:
       Management Approach – RFP C.3.6.2.3/Proposal Page 22, Section 4.6.
       The offeror proposes staff cross-training. This is significant because this
       would enhance the program’s ability to withstand departures or extended
       leave, and greatly enhance the program’s ability to provide support during
       times of staffing transitions.

(emphasis in original). The Technical Evaluation Team also noted a weakness for
Alethix’s proposal for Factor 1:
       Management Approach – RFP C.3.6.2.3/Proposal Page 22, Section 4.6.
       The offeror proposes cross-training of development staff and peer testing
       of other developer’s code. Cross-training of staff or peer testing could cause
       delays in delivery of software. This is considered a low risk since ADSD
       monitors contractor performance and tasking to maintain cost controls.

(emphasis in original). Furthermore, as noted above, technical ratings and the timing of
various steps in the procurement involve discretionary determinations of procurement
officials that a court will not second guess.” E.W. Bliss Co. v. United States, 77 F.3d at
449 (citing Lockheed Missiles & Space Co. v. Bentsen, 4 F.3d at 958).

        Protestor also cites to Allied Technology Group, Inc. v. United States, 94 Fed. Cl.
16 (2010), aff’d, 649 F.3d 1320 (Fed. Cir. 2011), to show inconsistency “in a technical
evaluation where evaluators ‘marked both “significant strength” and “significant
weakness” for the same proposal feature in the same sub-factor.’” The court notes,
however, in Allied, members of the Technical Evaluation Panel marked both “significant
strength” and “significant weakness” for the same proposal feature in the same sub-factor,
but for different offerors. See id. at 46. The Allied court, by way of example, stated “[o]ne
evaluator identified Avue’s Concierge Service as a ‘significant strength,’ but then
assigned Allied a ‘significant weakness’ for the same feature. Also, it appears that
evaluators credited Monster with ‘significant strengths’ for ARS system [Automated
Integrated Staffing, Recruitment and Position Classification System] features for which
Allied was not similarly credited.” Id. (internal references omitted). The inconsistency was
by way of comparison between different offerors, not the same offeror’s proposal.
Moreover, in Allied, the court concluded that “[t]o be sure, DOJ did not conduct a flawless

                                             35
          Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 36 of 41



procurement, but its award decision has a reasonable basis. The Court cannot say that
DOJ’s ultimate selection of Monster was arbitrary or capricious, even if the Court itself
might have conducted the procurement more in accord with the agency's acquisition
plan.” Id. at 24. Disagreement with the Agency’s evaluation, however, is not a sufficient
ground to find for protestor. See Bannum, Inc. v. United States, 91 Fed. Cl. 160, 176
(2009) (“Bannum continues to assert mere disagreement with the BOP's [Federal Bureau
of Prisons’] assessment of its proposal. These contentions remain insufficient to persuade
the Court that the BOP acted unreasonably. See JWK Int’l Corp. v. United States, 52 Fed.
Cl. 650, 660 (2002) (determining that ‘naked claims’ of disagreement with evaluations ‘no
matter how vigorous, fall far short of meeting the heavy burden of demonstrating that the
findings in question were the product of an irrational process and hence were arbitrary
and capricious.’”); see also Def. Base Servs., Inc. v. United States, 19-1608C, 2020 WL
1228437 at *9 (Fed. Cl. Mar. 13, 2020) (“An offeror's disagreement with the agency's
judgment, without more, is insufficient to establish that the agency acted unreasonably.”);
Harmonia Holdings Grp., LLC v. United States, 146 Fed. Cl. 799, 816 (2020)
(“Additionally, the Court concludes plaintiff's argument that the Agency irrationally
determined Harmonia did not fully understand the contract's requirements amounts to a
mere disagreement with the Agency's decision, and therefore falls short of meeting the
burden of proof required to establish that the Agency's action was arbitrary and
capricious.”).13 If the Agency in the above captioned protest believed that despite the
potential benefits of peer-testing and cross-training, there was a risk of delays, the court
does not find it an arbitrary consideration by the Agency as part of its evaluation decision-
making process.
       Regarding the second risk, involving [redacted], the Agency determined “as of
now, it is unclear if [redacted] is compatible with existing USCB [United States Census
Bureau] systems, it could create significant integration issues leading to an increase of
costs, lost development time, and schedule delays. This is considered a moderate risk
since this could introduce a level of complexity to our environment making issues harder
to troubleshoot and software tools harder to integrate.” Protestor argues that “Harmonia
did not propose that it would necessarily use [redacted],” but that Harmonia’s technical
proposal indicated that it would use “an [redacted][14] [redacted], such as [redacted].”
(emphasis in original). The court first notes that it was not in passing that protestor
mentioned [redacted]. The full context of protestor’s reference “such as [redacted]” from
its proposal is:
         We propose the use of an [redacted], such as [redacted] (which we are
         implementing for USDA [§5.2]), to potentially reduce development time and
         accelerate information capability delivery. [redacted] is a comprehensive
         data warehousing development suite that seamlessly integrates the full

13 The court notes that the cited Harmonia Holdings decision is an unrelated protest
brought by protestor regarding a pre-award protest for a solicitation issued by the United
States Customs and Border Protection. See generally Harmonia Holdings Grp., LLC v.
United States, 146 Fed. Cl. 799.
14   As indicated above, “[redacted]” stands for [redacted].

                                              36
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 37 of 41



       development life-cycle through integrated metadata & automation.
       [redacted] interfaces with SAS among other systems. Benefits with an
       [redacted] include introduce data sources faster, lower project cost, flatten
       development team, and automate documentation. (In Figure 3 [included in
       Harmonia’s proposal] the red arrows signify data movement utilizing
       [redacted] or web services which would be [redacted], for e.g. using
       [redacted]). The [redacted] will also shorten development cycle time by
       ~65% by linking data models through the tool. Any changes to the data
       models at the source or target automatically rewrite the [redacted] process
       to move data between source and target.

(third brackets in original). If there was the possibility that the Agency could erroneously
think protestor was relying on [redacted], it was the obligation of the offeror to make it that
clear that Harmonia would not be relying on [redacted] in its proposal. See Structural
Assocs., Inc./Comfort Sys. USA (Syracuse) Joint Venture v. United States, 89 Fed. Cl.
735, 744 (2009) (citing CACI Techs., Inc., B296946, 2005 CPD ¶ 198 at 5, 2005 WL
3143443 at *3 (Comp. Gen. Oct. 27, 2005) (“[A]n offeror has the responsibility to submit
a well-written proposal with adequately detailed information that allows for a meaningful
review by the procuring agency.”). As noted by the Structural Associates court, “[p]laintiff's
failure to provide more detailed information is chargeable to it alone.” Id.15 It was not
unreasonable for the Agency to be concerned if [redacted] was compatible with existing
Census Bureau systems, which “could create significant integration issues leading to an
increase of costs, lost development time, and schedule delays.” To demand that the
Agency evaluate protestor’s technical proposal as if it did not plan on using [redacted] is
to second guess the Agency’s technical evaluation process, which the court should not
do so. See E.W. Bliss Co. v. United States, 77 F.3d at 449 (citing Lockheed Missiles &
Space Co. v. Bentsen, 4 F.3d at 958). Therefore, protestor has not demonstrated that the
either of the Agency’s technical evaluations and assignment of the two risks to
Harmonia’s technical proposal were arbitrary or capricious.


       Regarding Count 3, protestor alleges “[t]he Solicitation stated that the Agency
would not choose a higher-priced offeror’s proposal unless it presented material technical
advantages over other proposals. What it did was worse.” Protestor claims that “[i]f Factor
1 was the determining factor, then Harmonia should have won award, particularly as it
proposed a lower price than Alethix. The Agency acted irrationally when it made award
to a lower-rated, more-expensive offeror contrary to the Solicitation’s terms.” As
repeatedly noted above, “[c]ontracting officers ‘are entitled to exercise discretion upon a
broad range of issues confronting them in the procurement process,’” PAI Corp. v. United

15 As noted above, protestor was also awarded a strength for relying on [redacted] in its
technical proposal, with the Technical Evaluation Team determining: “The offeror
proposes the introduction of [redacted]. This is significant because this would create
efficiencies in the development cycle that will save time and, potentially, money allowing
developers to be more efficient.” The court further notes that protestor does not object to
be awarded a strength for the use of [redacted].

                                              37
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 38 of 41



States, 614 F.3d at 1351 (quoting Impresa Construzioni Geom. Domenico Garufi v.
United States, 238 F.3d at 1332), and “[a]ccordingly, procurement decisions are subject
to a ‘highly deferential rational basis review.’” Id. (quoting CHE Consulting, Inc. v. United
States, 552 F.3d at 1354 (Fed. Cir. 2008) (internal quotation marks omitted).

        The United States Court of Appeals for the Federal Circuit has explained that
procurement officials have an even greater degree of discretion when it comes to best-
value determinations, as compared to deciding on price alone. See Galen Med. Assocs.,
Inc. v. United States, 369 F.3d at 1330 (noting that because “the contract was to be
awarded based on ‘best value,’ the contracting officer had even greater discretion than if
the contract were to have been awarded on the basis of cost alone”); see also CHE
Consulting, Inc. v. United States, 552 F.3d at 1354 (citing E.W. Bliss Co. v. United States,
77 F.3d at 449); Banknote Corp. of Am. Inc. v. United States, 365 F.3d at 1355 (“It is well-
established that contracting officers have a great deal of discretion in making contract
award decisions, particularly when, as here, the contract is to be awarded to the bidder
or bidders that will provide the agency with the best value.” (citing TRW, Inc. v. Unisys
Corp., 98 F.3d 1325, 1327-28 (Fed. Cir. 1996))); Am. Tel. & Tel. Co. v. United States, 307
F.3d at 1379; E.W. Bliss Co. v. United States, 77 F.3d at 449 (“Procurement officials have
substantial discretion to determine which proposal represents the best value for the
government.”); Sys. Studies & Simulation, Inc. v. United States, 146 Fed. Cl. at 199;
Citizant, Inc. v. United States, 142 Fed. Cl. 260, 268-69 (2019); North South Consulting
Grp., LLC v. United States, 141 Fed. Cl. at 554 (“The protestor’s burden is especially
heavy in negotiated, best value procurements.”); Optimization Consulting, Inc. v. United
States, 115 Fed. Cl. 78, 89 (2013); Amazon Web Servs., Inc. v. United States, 113 Fed.
Cl. 102, 110 (2013) (“Contracting officers are afforded ‘an even greater degree of
discretion when the award is determined based on the best value to the agency.’” (quoting
Galen Med. Assocs., Inc. v. United States, 369 F.3d at 1330)); Akal Sec., Inc. v. United
States, 103 Fed. Cl. 310, 329 (2011) (“The United States Court of Appeals for the Federal
Circuit has recognized that ‘[p]rocurement officials have substantial discretion to
determine which proposal represents the best value for the government.’” (quoting E.W.
Bliss Co. v. United States, 77 F.3d at 449)); Blackwater Lodge & Training Ctr., Inc. v.
United States, 86 Fed. Cl. 488, 514 (2009).

       When the contracting officer’s discretion grows, so does the burden on the
protestor. As noted in D & S Consultants, Inc. v. United States:

       The protestor’s burden becomes more difficult the greater the degree of
       discretion vested in the contracting officer. DynCorp Int’l v. United States,
       76 Fed. Cl. 528, 537 (2007). Negotiated procurements afford the contracting
       officer a “breadth of discretion;” “best-value” awards afford the contracting
       officer additional discretion. Id. Therefore, in a negotiated, best-value
       procurement, the “protestor’s burden is especially heavy.” Id.

D & S Consultants, Inc. v. United States, 101 Fed. Cl. 23, 33 (2011), aff’d, 484 F. App’x
558 (Fed. Cir. 2012); see also Galen Med. Assocs., Inc. v. United States, 369 F.3d at
1330 (noting that contracting officers have great discretion in negotiated procurements
but even greater discretion in best-value determinations than in procurements based on

                                             38
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 39 of 41



cost alone); PHT Supply Corp. v. United States, 71 Fed. Cl. 1, 11 (2006) (“It is critical to
note that ‘a protestor’s burden is particularly great in negotiated procurements because
the contracting officer is entrusted with a relatively high degree of discretion, and greater
still, where, as here, the procurement is a “best-value” procurement.’” (citations omitted)).
“It is well-established that contracting officers have a great deal of discretion in making
contract award decisions, particularly when, as here, the contract is to be awarded to the
bidder or bidders that will provide the agency with the best value.” Banknote Corp. of Am.
Inc. v. United States, 365 F.3d at 1355 (citing TRW, Inc. v. Unisys Corp., 98 F.3d at 1327-
28; E.W. Bliss Co. v. United States, 77 F.3d at 449; Lockheed Missiles & Space Co. v.
Bentsen, 4 F.3d at 958–59); see also Am. Tel. & Tel. Co. v. United States, 307 F.3d at
1379; Lockheed Missiles & Space Co. v. Bentsen, 4 F.3d at 958; Brooks Range Contract
Servs., Inc. v. United States, 101 Fed. Cl. 699, 707 (2011) (“[A] plaintiff’s burden ‘is
elevated where the solicitation contemplates award on a “best value” basis.’” (internal
citations omitted)); Matt Martin Real Estate Mgmt. LLC v. United States, 96 Fed. Cl. 106,
113 (2010); Serco v. United States, 81 Fed. Cl. 463, 496 (2008) (“To be sure, as noted at
the outset, plaintiffs have a significant burden of showing error in that regard because a
court must accord considerable deference to an agency’s best-value decision in trading
off price with other factors.”).

        Protestor concedes that “[c]ourts afford the government ‘considerable deference’
in a best-value determination,” (quoting Serco Inc. v. United States, 81 Fed. Cl. 463, 496
(2008)), but argues that “[t]he Agency’s evaluation errors infected the source selection
decision, rendering it irrational and contrary to the Solicitation’s terms.” Protestor argues
that regarding its pending motion, “[f]irst, as shown in Section I, the contracting officer
should have recognized the apparent ostensible subcontractor issues in Alethix’s
proposal,” and “[a]s discussed in Section II, the Technical Evaluation Team assigned two
irrational and unwarranted risks to Harmonia’s proposal in Factor 1.” Defendant argues
that “Harmonia’s challenge to the best-value determination largely rests on its meritless
small business and technical evaluation arguments.” Intervenor contends that
“Harmonia’s protest of the Agency’s best value determination hinges upon its challenges
to Alethix’s small business size status and the Agency’s technical evaluation of
Harmonia’s proposal. Because those underlying protest challenges fail, Harmonia’s
challenge to the best value determination should also be denied.” The court agrees with
intervenor, having found the technical evaluation for Count 1 was not arbitrary or
capricious, and having determined that Count 2 was an impermissible size protest, the
court does not believe errors “infected” the best value determination or the source
selection decision.
        Relatedly, protestor argues that “[u]nder the terms of the Solicitation, ‘the
Government will not make an award at a higher overall price to the Government to achieve
slightly superior technical skills.’ Given the source selection authority’s decision to use
Factor 1 as the discriminator, what the Agency did is make award to a weaker technical
proposal at a higher price.” (emphasis in original; internal reference omitted). Despite
protestor’s claims, the court notes that the Best Value Recommendation and Trade-Off
Analysis determined:



                                             39
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 40 of 41



      Alethix provided a thorough technical proposal that demonstrated
      significant strengths presenting numerous benefits to the Government.
      Alethix’s technical proposal had no notable or significant weaknesses or
      risks. Alethix’s technical approach demonstrated their capability to
      successfully perform the requirements and introduces innovative
      approaches, methods, and procedures that would benefit programs across
      the USCB [United States Census Bureau] for years to come.
       The Best Value Recommendation and Trade-Off Analysis noted that “[o]verall,
Alethix proposed utilizing cutting edge, next generation technologies, developing
[redacted] and deploying a [redacted] that could not only create efficiencies in our team
performance, but improve quality and reduce costs for operations across the enterprise.”
The Best Value Recommendation and Trade-Off Analysis also determined “[t]he
Technical proposal presented by Alethix warrants the higher overall task order price as
outlined above.” Finally, the Best Value Recommendation and Trade-Off Analysis
concluded:

      Alethix’s technical proposal, based on the narrative in the TET consensus
      report, as well as Section 6 - Trade-Off Analysis and Section 7 - Best Value
      Recommendation, was technically superior to the proposals submitted by
      other Offerors and had the highest price of $38,216,255.80 for the base and
      option periods. Comparing the relative strengths, weaknesses, and risks as
      documented in the TET consensus report, Alethix’s proposal possessed the
      highest quality strengths in the technical proposal, without any notable or
      significant weaknesses and risks. In conclusion, Alethix’s proposal provides
      the Best Value to the Government. With price and other factors considered,
      it is the PET and TET’s recommendation that Alethix’s proposal is the best
      value for the Government in comparison to all the other Offerors. Alethix is
      recommended for award at a total estimated price of $38,216,255.80 for the
      base and option periods. Alethix proposed a technically superior approach
      to meeting task order requirements that will provide innovation and price
      benefit to the Government.

Likewise, the Award Decision Memorandum concluded, in the section titled “Award
Determination:”

      Alethix’s technical proposal, based on the narrative in the TET consensus
      report, as well as Section 6-Trade-Off Analysis , and Section 7 - Best Value
      Recommendation of the Best Value Recommendation document, was
      technically superior to the proposals submitted by other Offerors.
      Comparing the relative strengths, weaknesses, and risks as documented in
      the TET consensus report, Alethix’s proposal possessed the highest quality
      strengths in the technical proposal, without any notable or significant
      weaknesses and risks. In conclusion, Alethix's proposal provides the Best
      Value to the Government. With price and other factors considered. it is the
      Contracting Officer's determination, Dijon Ferdinand, [sic] that Alethix’s

                                           40
       Case 1:19-cv-01421-MBH Document 57 Filed 04/26/20 Page 41 of 41



      proposal is the best value for the Government in comparison to all the other
      Offerors. The Contracting Officer, Dijon Ferdinand, has determined award
      to Alethix, LLC at a total estimated price of $38,216,255.80 for the base and
      option periods is in the best interest to the Government. Alethix proposed a
      technically superior approach to meeting task order requirements that will
      provide innovation and price benefit to the Government.

The court does not find that the decision to award the task order to Alethix was arbitrary
or capricious. Nor does the court find that the protestor has met its heavy burden to
convince the court otherwise. See E.W. Bliss Co. v. United States, 77 F.3d at 449; Sys.
Studies & Simulation, Inc. v. United States, 146 Fed. Cl. at 199; Optimization Consulting,
Inc. v. United States, 115 Fed. Cl. at 89.

                                     CONCLUSION

       As determined above, the defendant’s and intervenor’s motion to dismiss Count 2
is GRANTED. As also determined above, defendant’s and intervenor’s motion for
judgment on the Administrative Record for Count 1 and Count 3 are GRANTED.
Protestor’s motion for judgment on the Administrative Record is DENIED. Protestor’s
protest is DISMISSED. The Clerk of the Court shall enter JUDGMENT consistent with
this Opinion.

      IT IS SO ORDERED.

                                                    s/Marian Blank Horn
                                                    MARIAN BLANK HORN
                                                             Judge




                                           41
